Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 1 of 97 PagelD #: 17

Exhibit A

 
SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered into by and
between Solomon Shemia (the “Member”) and E. Works LLC., a New York Limited Laibility
Corporation (the “Company”).

1. Separation and Effective Dates: The Member’s employment with the Company and, to the
extent applicable, with its direct and indirect subsidiaries, affiliates, companies, divisions, units,
schools, and affiliated schools (the “Company Affiliates”), terminates effective February 12,
2018 (the “Separation Date”). Member agrees that Member will tender her resignation, effective
as of the Separation Date, from any officer and/or director positions held with any subsidiary
companies, and affiliates, if any. The Member understands and agrees that from and after the
Separation Date, he is no longer authorized to incur any expenses, obligations or liabilities on
behalf of the Company or the Company Affiliates. This Agreement shall not become effective or
enforceable until all parties have signed an original of this Agreement.

2. No Claims: The Member represents and agrees that he has not filed nor shall ever file any
notices, claims, complaints, charges, or lawsuits of any kind whatsoever against the Releasees
(as defined in below) with any court, any governmental agency, any regulatory body or any other
third party with respect to any matter related to the Company, a Company Affiliate or a Releasee,
or arising out of his employment with and/or separation from the Company.

3. Payment of Moneys Owed: The Member and the Company acknowledge that the Company
has paid, or will pay no later than February 12, 2018, all remuneration owed to the Member as a
result of her employment with and separation from the Company through the Separation Date as
a result of his employment with the Company, provided that such expenses are authorized under
and consistent with the expense reimbursement policies of the Company. Total renumeration and
membership interest due to Member is Ten Dollars ($10.00.) Further, the Company shall
continue to pay health insurance premiums for Member until the earlier of a) Member attains
other coverage or b) April 30, 2018. In no cases shall the Company be required to pay for any
health benefits of Member past April 30, 2018. Except as specifically provided for in this
Paragraph 3 and in Paragraphs 6 and 9, the Member shall not be entitled to receive any
compensation or benefits of employment from the Company or any Company Affiliate following
the Separation Date.

4, Non-Admission of Liability and Acknowledgement of Compliance: This Agreement and
the fact that it was offered are not and shall not in any way be construed as admissions by the
Company that it violated any federal, state or local law, statute or regulation, or that it acted
wrongfully with respect to the Member or to any other person or entity in any manner. The
Company specifically disclaims any liability to or wrongful acts against the Member or any other
person or entity. Further, the Member acknowledges and agrees that it is the policy of the
Company to comply with all applicable federal, state and local laws and regulations. The
Member affirms that she has reported all compliance issues and violations of federal, state and
local laws or regulations or Company policy of which she had knowledge during the term of her
employment, if any. The Member represents and acknowledges that she has no further or
additional knowledge or information regarding compliance issues or possible violations of

 

 
federal, state or local laws or regulations or Company policy other than what the Member has
previously raised, if any.

5. Non-Admissibility: Neither this Agreement nor anything in this Agreement shall be construed
to be or shall be admissible in any proceeding as evidence of or an admission by the Company or
the Member of any violation of any state, federal or local laws or regulations or any rules,
regulations, criteria or standards of any regulatory body. This Agreement may be introduced,
however, in any proceeding to enforce the Agreement.

6. Debts, Liability, Expenses and ‘Tax Matter. The Company acknowledges that as a material
inducement for Member to enter into this Agreement, the Company shal] hold Member harmless
and not liable for any debts, liability, judgments, tax consequences and/or other matters of which
the Company owes a third party any monetary obligation of any sort, whether such obligation
existed prior to the Separation or at any time thereafter.

7. No Disparagement or Encouragement of Claims: The Member agrees that Member will
not, nor will he cause anyone else to, make any statement or issue any communication, written or
otherwise, that disparages, criticizes or otherwise reflects adversely on or encourages any
adverse action against the Company, any Company Affiliate or any Releasee (as defined in
Paragraph 11), to either the press, the media or any other third party, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or otherwise responding to
or providing disclosures required by law. The Company similarly agrees that its officers and
directors will not, nor will they cause anyone else to, make any statement or issue any
communication, written or otherwise, that disparages, criticizes or otherwise reflects adversely
on or encourages any adverse action against the Member to either the press, the media or any
third party, except if testifying truthfully under oath pursuant to lawful court order or subpoena
or otherwise responding to or providing disclosures required by law.

8. Nou-Solicitation and Confidential Information.

8.1 Confidential Information and Protection of Confidential Information. The Member
acknowledges that, throughout and as an incident to her employment with the Company, the
Member has become acquainted with and received Confidential Information relating to the
Company, including trade secrets, processes, methods of operation, business models and plans,
advertising and marketing plans and strategies, Company records, research techniques and
results, academic programs, academic course development, methods of instruction, training
programs, computer programs, databases, software codes, systems and models, marketing,
promotional and sales programs, and financial information concerning the business of the
Company, which information is not readily available to the public and gives the Company an
opportunity to gain an advantage over competitors who do not know or use this information in
the same manner as the Company, and which the Company regards as confidential and
proprietary (collectively “Confidential Information”). Such Confidential Information includes,
but is not limited to: (i) information relating to the Company’s past and existing vendors and the
development of the Company’s products; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced, acquired or used
by the Company; (iii) advertising and marking plans and strategies; (iv) the Company’s
propriclary programs, processes or software; (v) the subject matter of any patents, design patents,

2

DA
copyrights, trade secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property; and (vi) other confidential and
proprietary information or documents relating to the Company or its students or vendors which
the Company reasonably regards as being confidential. Confidential Information does not
include: (a) information known in general to the Member’s profession, or that becomes known
thereafter, other than by an unauthorized act of the Member; (b) information that was lawfully in
the Member’s possession before her employment with the Company; or (c) information obtained
lawfully and in good faith from another party after such disclosure emanating from an original
source other than the Company.

The Member acknowledges that the Confidential Information is of incalculable value to the
Company and ts the exclusive property of the Company, and that the Company would suffer
irreparable damage if any of the Confidential Information is improperly disclosed or used.
Accordingly, the Member will not, at any time during Member’s employment with, or after the
Member's separation from employment with, the Company, reveal, divulge, or make known to
any person, firm or corporation any Confidential Information made known to the Member or of
which the Member has become aware, regardless of whether developed, prepared, devised, or
otherwise created in whole or in part by the efforts of the Member. The Member further agrees
that she will retain all Confidential Information in trust for the sole benefit of the Company, and
will not divulge or deliver any Confidential Information to any unauthorized person including,
without limitation, any other employer of the Member except as required by the order of any
court or similar tribunal or any other governmental body or agency of appropriate jurisdiction;
provided, that the Member will, to the extent practicable, give the Company prior written notice
of any such disclosure and will cooperate with the Company in obtaining a protective order or
such similar protection as the Company may deem appropriate to preserve the confidential nature
of such information. The foregoing obligations to maintain the Confidential Information shall not
apply to any Confidential Information that is, or without any action by the Member becomes,
generally available to the public.

8.2 Non-Solicitation/Non-Hire. Commencing on the Separation Date and for eighteen

(18) months thereafter, the Member will not, directly or indirectly, individually or on behalf of
any Person (as defined below) (a) hire, solicit, aid or induce any then-current employee of the
Company or Company Affiliates to leave the Company or Company Affiliates to accept
employment with or render services for the Member or such Person, or (b) solicit, aid or induce
any then-current student, customer, client, vendor, lender, supplier or sales representative of the
Company or Company Affiliates or similar persons engaged in business with the Company or
Company Affiliates to discontinue the relationship or reduce the amount of business done with
the Company or Company Affiliates. “Person” means any individual, a partnership, a
corporation, an association, a limited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity, or any department, agency or
political subdivision thereof, or an accrediting body.

8.3 Acknowledgements. The Member fully understands the nature and burdens of this
Paragraph 8. The Member acknowledges that the provisions of this Paragraph 8 are fair,
reasonable, and not excessively broad, that they are necessary to protect important and legitimate
business interests of the Company, Company Affiliates and, the Member can honor all parts of
this Paragraph 8 without being prevented from earning a fully adequate livelihood for the

Bo

 
Member and the Member’s dependents from now throughout any period during which the

Member's activities are restricted hereunder. The Member agrees that the covenants in this
Paragraph 8 are in addition to any common law, statutory or contractual obligations of the

Member.

8.4 Remedies and Enforcement. The Member acknowledges that a breach on his part of the
terms of the Restrictive Covenants set forth in this Paragraph 8 will cause irreparable damage to
the Company and that monetary damages will not provide an adequate remedy to the Company.
Accordingly, the Member agrees that the Company will be entitled to enforce the terms herein in
court and seek any and all remedies available to it in equity and law, including, but not limited
to, injunctive relief, without the posting of any bond or other security. The parties agree that the
prevailing party in any action related to enforcement of such Restrictive Covenants shall be
entitled to reimbursement from the non-prevailing party for attorneys fees and costs incurred
related to such action. The Member further acknowledges and agrees that in the event any of the
Restrictive Covenants contained in this Paragraph 8, or any part thereof, hereafter is construed to
be illegal, invalid or unenforceable, the same shall not affect the remainder of such covenant or
any other covenants, The Member and the Company expressly empower a court of competent
jurisdiction to modify any Restrictive Covenant in this Paragraph 8 to the extent necessary to
make it legal, valid, and enforecable,

9. Indemnity and Cooperation: In the event of a lawsuit or claim by a third party in which the
Member is sued either jointly or separately for acts arising out of the scope of the Member’s
employment with the Company, the Company agrees to defend the Member and hold the
Member harraless in accordance with the Member’s rights to indemnification under the
Company’s certificate of incorporation or bylaws of the Company or any existing
Indemnification Agreement between the Member and the Company. In turn, in the event of any
pending or threatened legal action against the Company or the Company Affiliates or Releasees
relating to events which occurred during the Member’s employment, the Member acknowledges
and agrees that he will cooperate to the fullest extent possible in the investigation, preparation,
prosecution, or defense of the Company’s or the Company A fiiliate’s case, including, but not
limited to, the execution of affidavits or documents or providing of information requested by the
Company or the Company’s counsel. Reasonable out-of-pocket expenses related to such
assistance will be reimbursed by the Company, if the Company’s written approval is obtained in
advance. In addition, the Member will be compensated by the Company for her time, at the rate
of $100/hour, when requested by the Company to prepare to provide testimony or spend time
assisting the Company in any of the foregoing activities or with such matters, The Member wil]
not, however, be compensated for the time he spends providing testimony, Nothing in this
Paragraph should be construed as suggesting or implying that the Member should testify in any
way other than truthfully or provide anything other than accurate, truthful information. The
Member further agrees to provide truthful and timely answers to any reasonable questions the
Company may have from timc to time about the work the Member performed during his
employment. A failure on the part of the Member to reasonably cooperate with the Company
shall constitute and be treated as a material breach of this Agreement.

10. Company Property: The Member represents, warrants and covenants that the Member has
returned to the Company (or will return to the Company along with the executed Agreement) any
and all Company property in the Member’s possession or control, including, without limitation,

 
all telephones, keys, access cards, security badges, credit cards, phone cards, equipment,
computer hardware and encryption devices (including, but not limited to, all computers,
Blackberry devices, and personal data assistants), all contents of all such hardware, all passwords
and codes needed to obtain access to or operate all or part of any such hardware, all electronic
storage devices (including but not limited to all hard drives, disk drives, diskettes, CDs, CD-
ROMs, DVDs, and DVD-ROMs), all contents of all such electronic storage devices, all
passwords and codes needed to obtain access to or use all or part of any such electronic storage
device, all computer software and programs, financial information, accounting records, computer
printouts, manuals, data, materials, papers, books, files, documents, records, policies, student
information and lists, customer information and lists, marketing information, specifications and
plans, data base information and lists, mailing lists, and notes, including but not limited to any
property describing or containing any Confidential Information, and the Member agrees that the
Member will not retain any copies, duplicates, reproductions or excerpts thereof in any form
whatsoever,

The Member acknowledges that once this Agreement is fully executed, Sam Chera shall remain
the sole remaining member of the Company.

11. General Release, Discharge of All Claims and Agreement Not to Sue: In consideration of
the payments and benefits referred to in Paragraph 6 from the Company to the Member as set
forth herein and other consideration the receipt and sufficiency of which is hereby
acknowledged, the Member, on behalf of himself, his dependents, heirs, executors,
administrators, assigns and successors, and each of them hereby:

(a) voluntarily, fully and unconditionally releases and forever discharges the Company, the
Company Affiliates, and associated organizations, past and present, and each of them, as well as
its and their trustees, directors, officers, agents, attorneys, employees, contractors, insurers,
representatives, assigns, and successors, past and present, and each of them, (hereinafter
“Releasees”), with respect to and from any and all legally waivable claims, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of action, obligations, debts
costs, expenses, attorneys” fees, damages, judgments, orders, liabilities, complaints, and
promises whatsoever, in law or equity, known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (collectively, “Claims”), which he now owns or holds or she
has at any time heretofore owned or held or may in the future hold as against any or all said
Releasees, arising on or before the date this Agreement is executed, including, but not limited to,
any Claims arising out of or in any way connected with his employment with and/or separation
from the Company.

3

(b) agrees not to sue any or all of the Releasees with respect to any matter released or discharged
herein.

12. No Representation: The Member agrees and acknowledges that in executing this Agreement
he does not rely and has not relied on any representation or statement by any of the Releasees or
by any of the Releasees’ agents, representatives or attorneys with regard to the subject matter,
basis or effect of this Agreement.

Do

 
13. No Assignment: The Member represents that he has not heretofore assigned or transferred,
or purported to assign or transfer, to any person or entity, any claim or any portion thereof or
interest therein, and the Member agrees to indemnify, defend and hold harmless each and all of
the Releasees against any and all disputes based on, arising out of, or in connection with any
such transfer or assignment, or purported transfer or assignment, of any claims or any portion
thereof or interest therein.

14. Severability: If any provision of this Agreement or the application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement which can be given
their intended effect without the invalid provisions or applications and to this end the provisions
of this Agreement are declared to be severable. If, however, a court of competent jurisdiction
finds that any release by the Member in Paragraph 11 above is illegal, void, or unenforceable, the
Member will promptly sign a release, waiver, and/or agreement that is legal and enforceable to
the greatest extent permitted by law.

15. No Continuing Relationship: The Member and the Company acknowledge that any
employment, contractual or other relationship between the Member and the Company terminated
as of the Separation Date and that they have no further employment, contractual or other
relationship except as may arise out of this Agreement. The Member waives any right or claim to
reinstatement as an employee of the Company, and will not seek employment, an independent
contractor relationship or any relationship in the future with the Company.

16. Voluntary Execution of Agreement and Consultation with Counsel: The Member is
hereby advised to consult with an attorney prior to executing this Agreement. The Member
represents, warrants and agrees that he has carefully read the Agreement and understands its
meaning and has had the opportunity to seek independent legal advice from an attorney of her
choice with respect to the advisability of this Agreement and is signing this Agreement,
knowingly, voluntarily and without any coercion or duress,

17. Notice: All notices, requests, demands and other communications hereunder to either party
shall be in writing and shall be delivered, either by hand, by facsimile, by overnight courier or by
certified mail, return receipt requested, duly addressed as indicated below or to such changed
address as the party may subsequently designate:

To the Company:

E. Works LLC

brvulban, 1 1 210

To the Member:

Solomon Sheniia

Qay_ Ave

Db F

 
Qwichia 4 f Ip.

18. Governing Law: This Agreement is made and entered into in the State of New York and
shall be interpreted, enforced and governed under New York law, without regard to its conflict of
laws principles,

 

19, Interest Termination: The Company shall accurately report that Member’s interest
terminated pursuant to the elimination of Mcember’s position.

20, Binding Effect: This Agreement shall be binding upon and inure to the benefit of the
Member and the Company (and Releasees) and each party’s respective heirs, representatives,
executors, administrators, successors and assigns.

21. No Presumption: This Agreement shall be construed and interpreted as if all of its language
were prepared jointly by the Member and the Company. No language in this Agreement shall be
construed against a party on the ground that such party drafted or proposed that language.

22. Violation of Agreement. If the Member or the Company prevails in a legal or equitable
action claiming that the other party has breached this Agreement, the prevailing party shall be
entitled to recover from the other party the reasonable attorneys’ fees and costs incurred by the
prevailing party in connection with such action.

23, Execution of Counterparts: This Agreement may be executed in counterparts, but shall be
construed as if signed in one document. Facsimile or electronically transmitted signatures shall
be given the same force and effect as original signatures with the parties to provide original
signatures as soon as practicable,

24, Entire Agreement: This Agreement constitutes and contains the entire agreement and
understanding concerning the Member’s interest with and separation from the Company and the
other subject matters addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, except for the parties’ agreements relating to indemnification, trade
secrets, confidential and proprietary information, copyrights, and the like, if any, which shall
remain in force and effect in accordance with the terms thereof. The Member represents and
agrees that no promises, statements or inducements have been made to her which caused her to
sign this Agreement other than those which are expressly stated in this Agreement, This is an
integrated document and may not be altered except by written agreement signed by an officer
designated by the Company, and the Member.

Ihave carefully read the entire Agreement and accept and agree to the provisions it contains and
hereby execute it voluntarily and with full understanding of its consequences.

Executed this ie day of __ February , 2018.

    

Solomon Shemia

d8
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 9 of 97 PagelD #: 25

E. Works, LLC

DATED: February \2, 2018 — By:

 

 

 

Name:
Title: Member Officer
STATE OF NEW YORK
COUNTY OF [nas _
On the | 2 day of R ban, in the year ast 0 before me, the
undersigned, personally appeared J) 2, Chinon . personally known to me

 

or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed. to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity (ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted, executed the

instrument.
Jide Oh
te EDDIE SHREM, NOTARY PUBLIC

STATE OF NEW YORK

Notary Public REG NO, 02SH6268406
QUALIFIED IN KINGS COUNTY, 9
Printed Name: _€ddie Sw COMM. EXPIRES SEP 10. 20

My Comission Expires: 99 } wv

STATE OF NEW YORK
COUNTY OF Se
On the he day of fe J) rns inthe year Av)6 _ before me, the

undersigned, personally appeared robs rr. Slwnaio. ; personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity (ies), and that by his/her/their signature(s) on the instrument, the

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 10 of 97 PagelD #: 26

individual(s), or the person upon behalf of which the individual(s) acted, executed the

instryment.
ene Al.
Notary Public
Printed Name: EAR Sn

My Commission Expires:

Jj 2020 _

 

EDDIE SHREM, NOTARY pyaLiC
STATE OF New WORK

02
REG NO KINGS COUNTY

UALIFIED |
COMM. EXPIRES SEP 10. 202

» yo
Resignation of Member, Managing Member or Manager froma
Limited Liability Company (LLC)

1. The name of the limited liability company as it appears on the records:
E. Works LLC.

2. This limited liability company was organized under the laws of:
New York State

3. The registration number of this limited liability company is:
4816136

4, |, Solomon Shemia, hereby resign as an Officer of the above limited liability company
and will not receive a buyout of any amount or consideration of any kind and do hereby
swear that the above mentioned limited liability company has been notified of my

resignation in writing.

ee eal’

Signature of Resigning Mambai<Mmanaging Member or Manager

    

STATE OF NEW YORK

COUNTY OF ___ Haag
Onthe _)? day of ae inthe year__ d/b__before me,

the undersigned, personally appeared Salama Shtnian . personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity (ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or the person

ey of which the/individual(s) acted, executed the instrument.
aN
LAIN) Yih

Notary Public EDDIE SHREM, NOTARY PUBLIC

a 7 - arare OF NEW YORK
. » 2th O. 02SH6268406
Printed Name: EHR Shwe QUALIFIED (N KINGS COUNTY

. ; COMM. EXPIRES SEP 10, 2
My Commission Expires: Oy)

ra bars

dD \\

 
SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered into by and
between Solomon Shemia (the “Member”} and ANC Sales, Inc., a New York Domestic
Corporation (the “Company”).

1. Separation and Effective Dates: The Member’s employment with the Company and, to the
extent applicable, with its direct and indirect subsidiaries, affiliates, companies, divisions, units,
schools, and affiliated schools (the “Company Affiliates”), terminates effective February 12,
2018 (the “Separation Date”). Member agrees that Member will tender her resignation, effective
as of the Separation Date, from any officer and/or director positions held with any subsidiary
conipanies, and affiliates, if any. The Member understands and agrees that from and after the
Separation Date, he is no longer authorized to incur any expenses, obligations or liabilities on
behalf of the Company or the Company Affiliates. This Agreement shall not become effective or
enforceable until all parties have signed an original of this Agreement.

2. No Claims: The Member represents and agrees that he has not filed nor shall ever file any
notices, claims, complaints, charges, or lawsuits of any kind whatsoever against the Releasees
(as defined in below) with any court, any governmental agency, any regulatory body or any other
third party with respect to any matter related to the Company, a Company Affiliate or a Releasee
or arising out of his employment with and/or separation from the Company.

>

3. Payment of Moneys Owed: ‘Ihe Member and the Company acknowledge that the Company
has paid, or will pay no later than February 12, 2018, all remuneration owed to the Member as a
result of her employment with and separation from the Company through the Separation Date as
a result of his employment with the Company, provided that such expenses are authorized under
and consistent with the expense reimbursement policies of the Company. Total renumeration and
membership interest due to Member is Ten Dollars ($10.00.) Except as specifically provided for
in this Paragraph 3 and in Paragraphs 6 and 9, the Member shal] not be entitled to receive any
compensation or benefits of employment from the Company or any Company Affiliate following
the Separation Date.

4, Non-Adniission of Liability and Acknowledgement of Compliance: This Agreement and
the fact that it was offered are not and shall not in any way be construed as admissions by the
Company that it violated any federal, state or local law, statute or regulation, or that it acted
wrongfully with respect to the Member or to any other person or entity in any manner. The
Company specifically disclaims any liability to or wrongful acts against the Member or any other
person or entity. Further, the Member acknowledges and agrees that it is the policy of the
Company to comply with all applicable federal, state and local laws and regulations. The
Member affirms that she has reported all compliance issues and violations of federal, state and
local laws or regulations or Company policy of which she had knowledge during the term of her
employment, if any. The Member represents and acknowledges that she has no further or
additional knowledge or information regarding compliance issues or possible violations of
federal, state or local laws or regulations or Company policy other than what the Member has
previously raised, if any.
5. Non-Admissibility: Neither this Agreement nor anything in this Agreement shall be construed
to be or shall be admissible in any proceeding as evidence of or an admission by the Company or
the Member of any violation of any state, federal or local laws or regulations or any rules,
regulations, criteria or standards of any regulatory body, This Agreement may be introduced,
however, in any proceeding to enforce the Agreement.

6. Debts, Liability, Expenses and Tax Matter. The Company acknowledges that as a material
inducement for Member to enter into this Agreement, the Company shall hold Member harrnless
and not liable for any debts, liability, judgments, tax consequences and/or other matters of which
the Company owes a third party any monetary obligation of any sort, whether such obligation
existed prior to the Separation or at any time thereafter.

7. No Disparagement or Encouragement of Claims: The Member agrees that Member wil]
not, nor will he cause anyone else to, make any statement or issue any communication, written or
otherwise, that disparages, criticizes or otherwise reflects adversely on or encourages any
adverse action against the Company, any Company Affiliate or any Releasee (as defined in
Paragraph 11), to either the press, the media or any other third party, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or otherwise responding to
or providing disclosures required by law. The Company similarly agrees that its officers and
directors will not, nor will they cause anyone else to, make any statement or issue any
communication, written or otherwise, that disparages, criticizes or otherwise reflects adversely
On Or encourages any adverse action against the Member to either the press, the media or any
third party, except if testifying truthfully under oath pursuant to lawful court order or subpoena
or otherwise responding to or providing disclosures required by law.

8. Non-Solicitation and Confidential Information.

8.1 Confidential Information and Protection of Confidential Information. The Member
acknowledges that, throughout and as an incident to her employment with the Company, the
Member has become acquainted with and received Confidential Information relating to the
Company, including trade secrets, processes, methods of operation, business models and plans,
advertising and marketing plans and strategies, Company records, research techniques and
results, academic programs, academic course development, methods of instruction, training
programs, computer programs, databases, software codes, systems and models, marketing,
promotional and sales programs, and financial information concerning the business of the
Company, which information is not readily available to the public and gives the Company an
opportunity to gain an advantage over competitors who do not know or use this information in
the same manner as the Company, and which the Company regards as confidential and
proprietary (collectively “Confidential Information”), Such Confidential Information includes,
but is not Limited to: (i) information relating to the Company’s past and existing vendors and the
development of the Company’s products; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced, acquired or used
by the Company; (iti) advertising and marking plans and strategies; (iv) the Company’s
proprietary programs, processes or software; (v) the subject matter of any patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industria] property; and (vi) other confidential and
proprietary information or documents relating to the Company or its students or vendors which

DIB

 
the Company reasonably regards as being confidential. Confidential Information does not
include: (a) information known in general to the Member’s profession, or that becomes known
thereafter, other than by an unauthorized act of the Member, (b) information that was lawfully in
the Member’s possession before her employment with the Company; or (c) information obtained
lawfully and in good faith from another party after such disclosure emanating from an original
souree other than the Company.

‘The Member acknowledges that the Confidential Information is of incalculable value to the
Company and is the exclusive property of the Company, and that the Company would suffer
irreparable damage if any of the Confidential Information is improperly disclosed or used.
Accordingly, the Member will not, at any time during Member’s employment with, or after the
Member’s separation from employment with, the Company, reveal, divulge, or make known to
any person, firm or corporation any Confidential Information made known to the Member or of
which the Member has become aware, regardless of whether developed, prepared, devised, or
otherwise created in whole or in part by the efforts of the Member. The Member further agrees
that she will retain all Confidential Information in trust for the sole benefit of the Company, and
will not divulge or deliver any Confidential Information to any unauthorized person including,
without limitation, any other employer of the Member except as required by the order of any
court or similar tribunal or any other governmental body or agency of appropriate jurisdiction;
provided, that the Member will, to the extent practicable, give the Company prior written notice
of any such disclosure and will cooperate with the Company in obtaining a protective order or
such similar protection as the Company may deem appropriate to preserve the confidential nature
of such information. The foregoing obligations to maintain the Contidential Information shall not
apply to any Confidential Information that is, or without any action by the Member becomes,
generally available to the public.

§.2 Non-Solicitation/Non-Hire. Commencing on the Separation Date and for eighteen

(18) months thereafter, the Member will not, directly or indirectly, individually or on behalf of
any Person (as defined below) (a) hire, solicit, aid or induce any then-current employee of the
Company or Company Affiliates to leave the Company or Company Affiliates to accept
employment with or render services for the Member or such Person, or (b) solicit, aid or induce
any then-current student, customer, client, vendor, lender, supplier or sales representative of the
Company or Company Affiliates or similar persons engaged in business with the Company or
Company Affiliates to discontinue the relationship or reduce the amount of business done with
the Company or Company Affiliates. “Person” means any individual, a partnership, a
corporation, an association, a limited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity, or any department, agency or
political subdivision thereof, or an accrediting body.

8.3 Acknowledgements. The Member fully understands the nature and burdens of this
Paragraph 8. The Member acknowledges that the provisions of this Paragraph 8 are fair,
reasonable, and not excessively broad, that they are necessary to protect important and legitimate
business interests of the Company, Company Affiliates and, the Member can honor all parts of
this Paragraph 8 without being prevented from earning a fully adequate livelihood for the
Member and the Member’s dependents from now throughout any period during which the
Member’s activities are restricted hereunder. The Member agrees that the covenants in this
Paragraph 8 are in addition to any common law, statutory or contractual obligations of the
Member.

8.4 Remedies and Enforcement. The Member acknowledges that a breach on his part of the
terms of the Restrictive Covenants set forth in this Paragraph 8 will cause irreparable damage to
the Company and that monetary damages will not provide an adequate remedy to the Company.
Accordingly, the Member agrees that the Company will be entitled to enforce the terms herein in
court and seek any and all remedies available to it in equity and law, including, but not limited
lo, injunctive relief, without the posting of any bond or other security. The parties agree that the
prevailing party in any action related to enforcement of such Restrictive Covenants shall be
entitled to reimbursement from the non-prevailing party for attorneys fees and costs incurred
related to such action. The Member further acknowledges and agrees thal in the event any of the
Restrictive Covenants containcd in this Paragraph 8, or any part thereof, hereafter is construed to
be illegal, invalid or unenforceable, the same shall not affect the remainder of such covenant or
any other covenants. The Member and the Company expressly empower a court of competent
jurisdiction to modify any Restrictive Covenant in this Paragraph 8 to the extent necessary to
make it legal, valid, and enforceable.

9. Indemnity and Cooperation: In the event of a lawsuit or claim by a third party in which the
Member is sued either jointly or separately for acts arising out of the scope of the Member’s
employment with the Company, the Company agrees to defend the Member and hold the
Member harmless in accordance with the Member's rights to indemnification under the
Company’s certificate of incorporation or bylaws of the Company or any existing
Indemnification Agreement between the Member and the Company, In turn, in the event of any
pending or threatened legal action against the Company or the Company Affiliates or Releasees
relating to events which occurred during the Member's employment, the Member acknowledges
and agrees that he will cooperate to the fullest extent possible in the investigation, preparation,
prosecution, or defense of the Company’s or the Company Affiliate’s case, including, but not
limited to, the execution of affidavits or documents or providing of information requested by the
Company or the Company’s counsel. Reasonable out-of-packet expenses related to such
assistance will be reimbursed by the Company, if the Company’s written approval is obtained in
advance. In addition, the Member will be compensated by the Com pany for her time, at the rate
of $100/hour, when requested by the Company to prepare to provide testimony or spend time
assisting the Company in any of the foregoing activities or with such matters. The Member will
not, however, be compensated for the time he spends providing testimony. Nothing in this
Paragraph should be construed as suggesting or implying that the Member should testify in any
way other than truthfully or provide anything other than accurate, truthful information. The
Member further agrees to provide truthful and timely answers to any reasonable questions the
Company may have from time to time about the work the Member performed during his
employment. A failure on the part of the Member to reasonably cooperate with the Company
shall constitute and be treated as a material breach of this Agreement.

10, Company Property: The Member represents, warrants and covenants that the Member has
returned to the Company (or will return to the Company along with the executed Agreement) any
and all Company property in the Member’s possession or control, including, without limitation,
all telephones, keys, access cards, security badges, credit cards, phone cards, equipment,
computer hardware and encryption devices (including, but not limited to, all computers,

D1

 
Blackberry devices, and personal data assistants), all contents of all such hardware, all passwords
and codes needed to obtain access to or operate all or part of any such hardware, all electronic
storage devices (including but not limited to all hard drives, disk drives, diskettes, CDs, CD-
ROMs, DVDs, and DVD-ROMs), all contents of all such electronic storage devices, all
passwords and codes needed to obtain access to or use all or part of any such electronic storage
device, all computer software and programs, financial information, accounting records, computer
printouts, manuals, data, materials, papers, books, files, documents, records, policies, student
information and lists, customer information and lists, marketing information, specifications and
plans, data base information and lists, mailing lists, and notes, including but not limited to any
property describing or containing any Confidential Information, and the Member agrees that the
Member will not retain any copies, duplicates, reproductions or excerpts thereof in any form
whatsoever,

The Member acknowledges that once this Agreement is fully executed, Sam Chera shall remain
the sole remaining member of the Company.

11. General Release, Discharge of All Claims and Agreement Not to Sue: In consideration of
the payments and benefits referred to in Paragraph 6 from the Company to the Member as set
forth herein and other consideration the receipt and sufticiency of which is hereby
acknowledged, the Member, on behalf of himself, his dependents, heirs, executors,
administrators, assigns and successors, and each of them hereby:

(a) voluntarily, fully and unconditionally releases and forever discharges the Company, the
Company Affiliates, and associated organizations, past and present, and each of them, as well as
its and their trustees, directors, officers, agents, attorneys, employees, contractors, insurers,
representatives, assigns, and successors, past and present, and each of them, (hereinafter
“Releasees”), with respect to and from any and all legally waivable claims, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of action, obligations, debts
costs, expenses, attomeys’ fees, damages, judgments, orders, liabilities, complaints, and
promises whatsoever, in law or equity, known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (collectively, “Claims”), which he now owns or holds or she
has at any time heretofore owned or held or may in the future hold as against any or all said
Releasees, arising on or before the date this Agreement is executed, including, but not limited to,
any Claims arising out of or in any way connected with his employment with and/or separation
from the Company.

3

(b) agrees not to sue any or all of the Releasees with respect to any matter released or discharged
herein.

12, No Representation: The Member agrees and acknowledges that in executing this Agreement
he does not rely and has not relied on any representation or statement by any of the Releasees or
by any of the Releasees’ agents, representatives or attorneys with regard to the subject matter,
basis or cffect of this Agreement.

13. No Assignment: The Member represents that he has not heretofore assigned or transferred,
or purported to assign or transfer, to any person or entity, any claim or any portion thereof or
interest therein, and the Member agrees to indemnify, defend and hold harmless each and all of
the Releasces against any and all disputes based on, arising out of, or in connection with any
such transfer or assignment, or purported transfer or assignment, of any claims or any portion
thereof or interest therein.

14. Severability: Lfany provision of this Agreement or the application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement which can be given
their intended effect without the invalid provisions or applications and to this end the provisions
of this Agreement are declared to be severable. If, however, a court of competent jurisdiction
finds that any release by the Member in Paragraph 11 above is legal, void, or unenforceable, the
Member will promptly sign a release, waiver, and/or agreement that is legal and enforceable to
the greatest extent permitted by law.

15. No Continuing Relationship: The Member and the Company acknowledge that any
employment, contractual or other relationship between the Member and the Company terminated
as of the Separation Date and that they have no further employment, contractual or other
relationship except as may arise out of this Agreement. The Member waives any right or claim to
reinstatement as an employee of the Company, and will not seek employment, an independent
contractor relationship or any relationship in the future with the Company.

16, Voluntary Execution of Agreement and Consultation with Counsel: The Member is
hereby advised to consult with an attorney prior to executing this Agreement. The Member
represents, warrants and agrees that he has carefully read the Agreement and understands its
meaning and has had the opportunity to seck independent legal advice from an attorney of her
choice with respect to the advisability of this Agreement and is signing this Agreement,
knowingly, voluntarily and without any coercion or duress.

17. Notice: All notices, requests, demands and other communications hereunder to either party
shall be in writing and shall be delivered, either by hand, by facsimile, by overnight courier or by
certified mail, return receipt requested, duly addressed as indicated below or to such changed
address as the party may subsequently designate:

To the Company:
ANC Sales, Inc,
dy fox
Bry Aly ef)
To the Member:
Solomon Shemia
Yu Aven J
Bry) cly a hy llr 5)

UV

14
18. Governing Law: This Agreement is made and entered into in the State of New York and
shall be interpreted, enforced and governed under New York law, without regard to its conflict of
laws principles.

19. Interest Termination: The Company shall accurately report that Member’s interest
terminated pursuant to the elimination of Member’s position.

20, Binding Effect: This Agreement shall be binding upon and inure to the benefit of the
Member and the Company (and Releasees) and each party’s respective heirs, representatives,
executors, administrators, successors and assigns.

21, No Presumption: This Agreement shall be construed and interpreted as if all of its language
were prepared jointly by the Member and the Company. No language in this Agreement shall be
construed against a party on the ground that such party drafted or proposed that language,

22. Violation of Agreement. If the Member or the Company prevails in a legal or equitable
action claiming that the other party has breached this Agreement, the prevailing party shall be
entitled to recover from the other party the reasonable attorneys’ fees and costs incurred by the
prevailing party in connection with such action.

 

23. Execution of Counterparts: This Agreement may be executed in counterparts, but shall be
construed as if signed in one document. Facsimile or electronically transmitted signatures shall
be given the same force and effect as original signatures with the parties to provide original
signatures as soon as practicable.

24. Entire Agreement: This Agreement constitutes and contains the entire agreement and
understanding concerning the Member’s interest with and separation from the Company and the
other subject matters addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, except for the partics’ agreements relating to indemnification, trade
secrets, confidential and, proprietary information, copyrights, and the like, if any, which shall
remain in force and effect in accordance with the terms thereof. The Member represents and
agrees thal no promises, statements or inducements have been made to her which caused her to
sign this Agreement other than those which are expressly stated in this Agreement. This is an
integrated document and may not be altered except by written agreement signed by an officer
designated by the Company, and the Member.

I have carefully read the entire Agreement and accept and agree to the provisions it contains and
hereby execute it voluntarily and with full understanding of its consequences.

vy
Executed this Beata of _ February , 2018.

~,

Solomon Shemia

D 18
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 19 of 97 PagelD #: 35

 

 

ANC Sales, Inc.
DATED: February 12 _, 2018 By: a
Name: Sam Chera
Title: Member Officer
STATE OF NEW YORK
COUNTY OF Keng _
On the \2 day of @B bum in the year Ald before me, the
undersigned, personally appeared Shak. Coase , personally known to me

 

or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity (ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted, executed the

instrument.
/) D ih al ——~
“ PUBLIC
A EDDIE SHREM, NOTARY PU

 

 

 

= RK
STATE OF NEW YO
Notary Public REG NO. 02S AUNTY
"  QUALIFIE!
Printed Name: _ € gle Shaw _ COMM, EXPIRES SEP wo, 20-20
My Commission Expires: 04 bys
STATE OF NEW YORE
COUNTY OF 4
On the I> day of bana in the year 2 ay before me, the
undersigned, personally appeared Dylan Shavert , personally known to me

 

or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/she/they exccuted the
same in his/her/their capacity (ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted, executed the
instrument.
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 20 of 97 PagelD #: 36

Cite ph

 

FODIE SHREM, NOTARY PUBLIC

Notary Public STATE OF NEW YORK
REG NO. 02SH6268406
Printed Name: f sldlte Shi~ QUALIFIED IN KINGS COUNTY
— COMM. EXPIRES SEP 10, 20,24

My Commission Expires:

P)ao
Resignation of Member, Managing Member or Manager from a
Business Corporation

1. The name of the limited liability company as it appears on the records:
ANC Sales Inc.

2. This Corporation was organized under the laws of:
New York State

3. The registration number of this limited liability company is:
5109520

4. 1, Solomon Shemia, hereby resign as an Officer of the above Company and will not
receive a buyout of any amount or consideration of any kind and do hereby swear that
the above mentioned corporation has been notified of my resignation in writing.

aN

Signature of Resigning Member, Managing Member or Manager

 

STATE OF NEW YORK

COUNTY OF kwas
On the [2s day of Chino. in the year Av before me,
the undersigned, personally appeared Hueren Shima , Personally

known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity (ies),
and that by his/her/their signature(s) on the instrument, the individual(s), or the person

wee web. We igh the individual(s) acted, executed the instrument.
CE ACW .

—

 

Notary Public =) pit SHREM, NOTARY PUBLIC
"STATE OF NEW YORK
Printed Name: Col Wien REG NO, 02SH6268406
QUALIFIED IN KINGS COTS
My Commission Expires: COMM. EXPIRES SEP 10, 202
ada
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 22 of 97 PagelD #: 38

 

 
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 1 of 10 Trans ID: SCP20181422125

ALLYN & FORTUNA, LLP

1010 Avenue of the Americas, 3" Floor
New York, New York 10018

(212) 213-8844

(212) 213-3318 (fax)

Attorneys for Defendant

 

STEVE SHEMIA

x
WAREHOUSE 18, INC., :

Plaintiff, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION: PASSAIC COUNTY
: SPECIAL CIVIL PART
~ against - : Docket No. PAS-DC-005734-18

ELEMENT WORKS USA LLC, SAM CHERA,
and STEVE SHEMIA,

: ANSWER TO AMENDED

Defendants. : COMPLAINT WITH

X CROSS-CLAIMS

Defendant STEVE SHEMIA (“Shemia”), by his attomeys Allyn & Fortuna LLP., responds to
Plaintiff WAREHOUSE 18, INC.’s (“Plaintiff”) First Amended Complaint as Follows:

1, Shemia denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in paragraph “1” of Plaintiff's First Amended Complaint.

2. Shemia denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in paragraph “2” of Plaintiff's First Amended Complaint.

3. Shemia admits that he was a member of Element Works USA LLC (“Element”) at the
time that Plaintiff stored and shipped goods for Element, but denies al] other allegations set forth in
paragraph “3” of Plaintiff's First Amended Complaint.

4, Shemia denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “4” of Plaintiffs First Amended Complaint.
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 2 of 10 Trans ID: SCP20181422125

5, Shemia denies each and every allegation set forth in paragraph “5” of Plaintiff's First
Amended Complaint.

6. Shemia denies each and every allegation set forth in paragraph “6” of Plaintiffs First
Amended Complaint.

7. Shemia denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in paragraph “7” of Plaintiffs First Amended Complaint.

8. Shemia denies each and every allegation set forth in paragraph “8” of Plaintiff's First
Amended Complaint.

9. Shemia denies each and every allegation set forth in paragraph “9” of Plaintiff's First
Amended Complaint.

10. Shemia incorporates all prior responses in his response to paragraph “10” of Plaintiff's
First Amended Complaint.

11. Shemia denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in paragraph “11” of Plaintiff's First Amended Complaint.

12. Shemia denies each and every allegation set forth in paragraph “12” of Plaintiffs First
Amended Complaint.

13. Shemia denies each and every allegation set forth in paragraph “13” of Plaintiff's First
Amended Complaint.

14. Shemia denies each and every allegation set forth in paragraph “14” of Plaintiff's First
Amended Complaint.

15. | Shemia denies that he made any fraudulent misrepresentations or omissions to Plaintiff,

and denies knowledge and information as to all other allegations set forth in paragraph “15” of

Plaintiff's First Amended Complaint.

 
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 3 of 10 Trans ID: SCP20181422125

16.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff's First Amended Complaint fails to state a claim against Shemia upon which

relief may be granted.

17.

18.

19.

20.

21.

23.

24.

25.

recovery.

SECOND AFFIRMATIVE DEFENSE
The Court lacks jurisdiction over the person of Shemia.
THIRD AFFIRMATIVE DEFENSE
Venue of this action is improper and Shemia reserves the right to move for transfer.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff consented to the return at issue.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by the doctrines of waiver and estoppel.
SIXTH AFFIRMATIVE DEFENSE
Plaintiff’s claims are barred by the doctrine of laches.
SEVENTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by the doctrine of acquiescence.
EIGHTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by the statute of frauds.
NINTH AFFIRMATIVE DEFENSE
Plaintiff is not entitled to damages because the services provided were defective.
TENTH AFFIRMATIVE DEFENSE

Plaintiff's breach, in whole or part, of the alleged contract precludes Plaintiff
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 4 of 10 Trans ID: SCP20181422125

ELEVENTH AFFIRMATIVE DEFENSE
26. ‘Plaintiffs acts and omissions toward Shemia constitute material breaches of the
implied covenant of good faith and fair dealing, which precludes Plaintiff from recovery of any
damages, or other relief.
TWELFTH AFFIRMATIVE DEFENSE
27. ‘Plaintiff has failed to plead fraud with an adequate degree of specificity and
particularity.
THIRTEENTH AFFIRMATIVE DEFENSE
28. Plaintiff has failed to plead with specificity any factual allegations to establish the
requisite statutory elements.
FOURTEENTH AFFIRMATIVE DEFENSE
29. Defendant Steve Shemia is not personally liable to the Plaintiff.
FIFTEENTH AFFIRMATIVE DEFENSE
30. Element Works USA LLC did not transact business with Plaintiff
SIXTEENTH AFFIRMATIVE DEFENSE
31. Plaintiff cannot pierce the corporate veil of Element to assert claims against Shemia.
SEVENTEENTH AFFIRMATIVE DEFENSE
32. Shemia acted as a corporate representative of Element at all times in its dealings with
Plaintiff.
EIGHTEENTH AFFIRMATIVE DEFENSE
33. | Shemia never entered into a contract with Plaintiff.
NINETEENTH AFFIRMATIVE DEFENSE

34. Plaintiff's claims are barred by the doctrine of unclean hands.
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 5 of 10 Trans ID: SCP20181422125

TWENTIETH AFFIRMATIVE DEFENSE

35. Plaintiff's claims are barred by the doctrine of unclean hands.

TWENTY-FIRST AFFIRMATIVE DEFENSE
36. Shemia has not made any material misrepresentations of fact to Plaintiff.

TWENT Y-SECOND AFFIRMATIVE DEFENSE

37. | Shemia is no longer a member of Element.

TWENTY-THIRD AFFIRMATIVE DEFENSE
38. | Shemia resigned from Element and entered into a Separation Agreement and General

Release with Sam Chera (“Chera”) on February 12, 2018.
TWENTY-FOURTH AFFIRMATIVE DEFENSE
39. Under the Separation Agreement and General Release, Shemia is to be held harmless
and indemnified for any obligations and/or claims pertaining to Element.

TWENTY-FIFTH AFFIRMATIVE DEFENSE
40. Chera is solely responsible for any and all claims against Element.

TWENTY-SIXTH AFFIRMATIVE DEFENSE
41.  Shemia did not engage in fraud, injustice or any wrongful conduct.

TWENTY-SEVENTH AFFIRMATIVE DEFENSE
42. Plaintiff's First Amended Complaint fails to include necessary party E. Works LLC.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
43. Plaintiff brought this action against the wrong party, Element Works USA LLC.
TWENTY-NINTH AFFIRMATIVE DEFENSE

44, Shemia reserves his right to add additional defenses in the course of these

proceedings.
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 6 of 10 Trans ID: SCP20181422125

AS AND FOR DEFENDANT SHEMIA’S FIRST CROSS-CLAIM AGAINST
DEFENDANT CHERA

45. On or about February 12, 2018, Shemia and Chera entered into two Separation and
General Release Agreements with the companies controlled by Chera: (1) an agreement for
Shemia’s resignation from E. Works, its subsidiaries, affiliates, companics, divisions, and units; and
(2) an agreement for Shemia’s resignation from ANC, its subsidiaries, affiliates, companies,
divisions, and units (collectively hereinafter referred to as, the “Agreements”). Element was a
subsidiary of E. Works and ANC. The contractual language clearly specifics that the Agreements
were intended to apply to any and all companies related to E. Works and ANC.

46. Accordingly, Shemia’s employment with Element was terminated effective February
12, 2018.

47. Pursuant to Paragraph 6 of the Agreement, Chera represented that as a material
inducement for Shemia to enter into this Agreement, Element shall hold him harmless and not liable
for any debts, liability, judgments or any other matters for which Element owes a third party any
monetary obligation of any kind, whether such obligation existed prior to the Separation or any time
thereafter.

48. Chera further agreed, pursuant to Paragraph 9 of the Agreement, that in the event of a
lawsuit or claim by a third party in which Shemia is sued either jointly or separately for acts arising
out of the scope of his employment with Element, Element agrees to defend Shemia and hold him
harmless and indemnify him.

49. Chera has failed to defend Shemia and refused to indemnify or hold him harmless

despite numerous requests from Shemia and his attormeys.

 
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 7 of 10 Trans ID: SCP20181422125

50. Chera as founder, sole shareholder, sole officer, and sole director of E. Works, ANC,
and Element (collectively hereinafter referred to as, the “Entities”), made all business decisions for
the Entities and dominated every aspect of their existence. The Entities were mere instrumentalities,
facades, agents, devices and alter egos of Chera which he used to personally benefit from as their
owner.

51. There was such a unity of interest and common ownership and control among and
between Chera, E. Works, ANC, and Element, that separate personalities of the Entities and Chera
do not exist.

52. Chera used such control for self-dealing to manipulate and transfer the responsibility
of Element’s liabilities to Shemia, thereby stripping the Agreements of any consideration to assure
that Shemia would wrongfully be held liable for the obligations of the Companies.

53. While Chera continues to use and benefit from the Element Works USA trademark
and domain name, he has fraudulently attempted to assign liability to Shemia—who has no liability
with respect to the Entities under the Agreements—in the instant action by claiming that Chera has
no relation to Element Works.

54.  Chera’s actions were an abuse of the Entities’ corporate form which he used to
commit fraud, injury, and injustice to Shemia, the proximate result of which resulted in wrongful and
inequitable consequences.

55. Furthermore, Chera commingled funds by paying his personal rent, car payments,
doctor visits, and children’s tuition with business funds through E. Works and ANC bank and credit
card accounts.

56. Equity should intervene to pierce the corporate veil to permit the imposition of

personal liability on Chera to avoid fraud, injury and injustice to Shemia.
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 8 of 10 Trans ID: SCP20181422125

57. Chera and the Entities should be treated as a single personality for the purposes of
enforcing the Agreements.

58. If the Plaintiff recovers herein against Shemia, Shemia is entitled to
be indemnified and held harmless from all loss or liability, including attorney's fees and defense
costs arising from the instant litigation, from Chera, and will be entitled to a judgment against Chera

in any amount Plaintiff recovers herein.

AS AND FOR DEFENDANT SHEMIA’S SECOND CROSS-CLAIM
AGAINST DEFENDANT CHERA

59. Under Paragraph 9 of the Agreement, Shemia is to be reimbursed at the rate of $100
per hour for the defense of any actions against Element.
60. Accordingly, Shemia will be entitled to a reimbursement from Chera for the time he

spends in the defense of this matter upon the disposition of this matter.

AS AND FOR DEFENDANT SHEMIA’S THIRD CROSS-CLAIM
AGAINST DEFENDANT CHERA

61. Pursuant to common law, any tortious wrongdoing of Shemia, if any, was secondary,
imputed, and vicarious, and the tortious wrongdoing, if any, of Chera, is the primary, active, and
direct cause of the damages alleged by the Plaintiff.

62. If the Plaintiff recovers herein against defendant Shemia, such recovery will have
been caused by reason of the negligence, violation of statute, strict liability, breach of warranty,
breach of contract, and/or tortious wrongdoing of Chera, his agents, servants, subcontractors, and
employees, and Shemia is entitled to be indemnified and saved harmless from all loss or liability,
including attorney's fees and defense costs arising from the instant litigation, from Chera and will be
entitled to a judgment against Chera in any amount Plaintiff recovers herein.

AS AND FOR DEFENDANT SHEMIA’S FOURTH CROSS-CLAIM
AGAINST DEFENDANT CHERA

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 31 of 97 PagelD #: 47
PAS-DC-005734-18 06/26/2018 11:21:32 AM Pg 9 of 10 Trans ID: SCP20181422125

63. | Any damages sustained by Plaintiff are due solely to the alleged tortious wrongdoing

of Chera and Shemia demands contribution from Chera in an amount to be determined at trial.

WHEREFORE, Defendant STEVE SHEMIA demands judgment:

(a) Dismissing the Plaintiff's First Amended Complaint herein, together with the costs,
disbursements, and attorneys’ fees of this action;

(b) On the First cross-claim, a judgment against Sam Chera in an amount to be determined at
trial;

(c) On the Second cross-claim, a judgment against Sam Chera in an amount to be determined
at trial;

(d) On the Third cross-claim, a judgment against Sam Chera in an amount to be determined
at trial;

(e) On the Fourth cross-claim, a judgment against Sam Chera in an amount to be determined
at trial;

(f) For such further relief as this Court deems appropriate.

JURY DEMAND

Defendant hereby demands a trial by jury as to all issues so triable.

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, Nicholas Fortuna is designated as trial counsel for the Defendant in

the above-referenced matter.

Dated: June 25, 2018
Case 2:19 RASSBCQOSBIN18 J86/ 28004 iad lal 8G 9944 96 -Rarle Tekh Bi 4sapEIP #: 48

Allyn & Fortuna, LLP
Attorneys for Defendant
STEVE SHEMIA

“Diana Uhimov

CERTIFICATION OF NO OTHER ACTIONS

I certify that this dispute is not the subject of any other action pending in any other court or a
pending arbitration proceeding to the best of my knowledge and belief. Also, to the best of my
knowledge and belief, no other action or arbitration proceeding is contemplated. Further, other than
the parties set forth in this complaint, I know of no other parties that should be made a part of this
action. In addition, I recognize my continuing obli gation to file and serve on all parties and the court
an amended certification if there is a change in the facts stated in this original certification.

I further certify that confidential personal identifiers have been redacted from documents
now submitted to the court, and wil] be redacted from all documents submitted in the future in
accordance with Rule 1:38-7(b).

Dated: June 25, 2018
Allyn & Fortuna, LLP

Attorneys for Defendant
STEVE SHEMIA

By: Ss — |

“Diana Uhimov

10

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 33 of 97 PagelD #: 49

EXHIBIT C

 
INDEX NO. 513080/2018
RECEIVED NYSCEF: 06/25/2018

 

(FLBED 2: KINGS COUNTY SGLERK U6) D5 72018 06°22 PM

NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
xX
SOLOMON SHEMIA a/k/a STEVE SHEMIA, ,
Plaintiff : Index No.
: Purchase Date:
- against -
E. WORKS LLC, ANC SALES, INC.,
and SAM CHERA,
VERIFIED COMPLAINT
Defendants. :
x

 

Plaintiff STEVE SHEMIA a/k/a SOLOMON SHEMIA, by his attomeys Allyn & Fortuna

LLP., as and for his complaint, respectfully alleges as follows, upon information and belief:
THE PARTIES

1. Plaintiff STEVE SHEMIA a/k/a SOLOMON SHEMIA (“Shemia”) is an individual
residing in Brooklyn, New York.

2. Upon information and belief, defendant E. WORKS LLC (“E. Works”) is a New York
Limited Liability Company with its principal place of business at 2329 Nostrand Avenue, Brooklyn,
New York.

3. Upon information and belief, ANC SALES, INC. (“ANC”) is a New York Corporation

with its principal place of business at 2316 Avenue O, Brooklyn, New York.

4, Upon information and belief, E. Works and ANC (collectively hereinafter referred to
as, the “Companies”) are affiliates of non-party Element Works USA LLC (“Element”), a New York

Limited Liability Company with its principal place of business also at 2329 Nostrand Avenue,

Brooklyn, New York.

3 of ll

 
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM) INDEX NO, 513080/2018
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/25/2018

5. Upon information and belief, the Companies were at all relevant times owned and
operated by defendant Sam Chera (“Chera”), an individual residing at 2316 Avenue O, Brooklyn,
New York.

6. Venue in this Court is proper because all parties reside in Kings County.

BACKGROUND

7, On or about May 2018, Warehouse 18, Inc. (“Warehouse”), a New Jersey business,
purportedly served Shemia, defendant Chera, and non-party Element with a Complaint in the Superior
Court of New Jersey. That action is captioned Warehouse 18, Inc. V. Element Works USA LLC, Sam
Chera, and Steve Shemia, Docket No. PAS-DC-005734-18 (“Underlying Action”). Warehouse
subsequently served an Amended Complaint on or about June 2018, The Amended Complaint is
annexed hereto as Exhibit A and incorporated herein without admitting or denying the truth of the
allegations contained herein.

8. In its Amended Complaint, Warehouse alleges one cause of action for breach of
contract in connection with Warehouse’s alleged agreement with Element to ship and store its
merchandise.

9. Warehouse also alleges one cause of action for fraud in connection with Plaintiff's
alleged agreement with Element to ship and store its merchandise.

10. On or about June 25, 2018, Shemia filed and served its Answer with Cross-claims to
the Complaint. Shemia’s Answer with Cross-claims is annexed here to as Exhibit B,

AS AND FOR A FIRST CAUSE OF ACTION:
INDEMNIFICATION

11. Shemia repeats, reiterates, and realleges each and every allegation set forth in

Paragraphs | through 10 herein with the same force and effect as if the same were more fully set forth

herein.

4 of li

 
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM INDEX NO. 513080/2018
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/25/2018

12. On or about February 12, 2018, Shemia entered into two Separation and General
Release Agreements with the companies controlled by Chera: (1) an agreement for Shemia’s
resignation from E. Works, its subsidiaries, affiliates, companies, divisions, and units; and (2) an
agreement for Shemia’s resignation from ANC, its subsidiaries, affiliates, companies, divisions, and
units (collectively hereinafter referred to as, the “Agreements”). The contractual language clearly
specifies that the Agreements were intended to apply to any and all companies related to E. Works
and ANC.

13. Accordingly, Shemia’s employment with E. Works and ANC, as well as with Element,
was terminated effective February 12, 2018.

14. The Companies are in the business of selling electronics to consumers through various
online platforms including, but not limited to, Elementworksusa.com, Groupon.com, Amazon.com,
Ebay.com, Rakuten.com, Walmart.com, Jet.com, Bedbathandbeyond.com, Zulilly.com, Twitter.com,
Instagram.com, Newegg.com and Evertek.com. The goods were sold under the trade name, Element
Works USA.

15, Upon information and belief, Element was a shell company created solely for the
purpose of establishing a trademark for the good sold by E. Works and ANC. All payments to
Warehouse and other vendors related to Element goods were made through the bank account and
credit card belonging to E. Works. Defendant Chera was the managing account holder for all E.
Works accounts.

16. Upon information and belief, the Companies both sold products under the name
Element Works USA, but two separate companies were established for accounting purposes. ANC
was created solely for the sale of goods via Amazon, which calculates taxes differently from other
online marketplaces. Thus, E. Works sold goods via all other online platforms. This separation

allowed the tax liability to be tracked more easily.

3

5 of 11
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM) INDEX NO. 513080/2018
NYSCEF DOC. NO. 1 RECELVED NYSCEF: 06/25/2018

17. Pursuant to Paragraph 6 of the Agreement, it was represented that as a material
inducement for Shemia to enter into this Agreement, E. Works and any of its affiliates shall hold him
harmless and not liable for any debts, liability, judgments or any other matters for which E. Works or
any of its affiliates owes a third party any monetary obligation of any kind, whether such obligation
existed prior to the Separation or any time thereafter.

18, The Agreement further stated, pursuant to Paragraph 9, that in the event of a lawsuit
or claim by a third party in which Shemia is sued either jointly or separately for acts arising out of
the scope of his employment with the Companies or any of their affiliates, the company agrees to
defend Shemia and hold him harmless and indemnify him.

19, Therefore, if Warehouse recovers against Shemia, Shemia is entitled to
be indemnified and held harmless from all loss or liability, including attorney's fees and defense costs
arising from the Underlying Action, from E. Works and ANC, and will be entitled to a judgment

against the Companies in any amount Warehouse recovers in the Underlying Action.

AS AND FOR A SECOND CAUSE OF ACTION:
REIMBURSMENT FOR TIME SPENT

DEFENDING ACTION

20.  Shemia repeats, reiterates, and realleges each and every allegation set forth in
Paragraphs | through 19 herein with the same force and effect as if the same were more fully set forth
herein.

21. Under Paragraph 9 of the Agreement, Shemia is to be reimbursed at the rate of $100
per hour for the defense of any actions against the Companies or its affiliates.

22. Accordingly, Shemia is entitled to a judgment for reimbursement from E. Works and
ANC for the time he spends in the defense of the matter brought against their affiliate, Element, in an
amount to be determined upon the disposition of the Underlying Action.

AS AND FOR A THIRD CAUSE OF ACTION:

INDEMNIFICATION
4

6 of 11

 
(FILED: KINGS COUNTY CLERK 06725/2018 06:22 PM INDEX NO. 513080/2018

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 06/25/2018

23. Shemia repeats, reiterates, and realleges each and every allegation set forth in
Paragraphs ] through 22 herein with the same force and effect as if the same were more fully set forth
herein.

24. To the extent that Shemia is held liable to Warehouse for fraud as alleged in the
Underlying Action, such liability is the direct result of the Companies being the procuring cause of
the commission of the fraud.

25. If Warehouse recovers herein against defendant Shemia, such recovery will have been
caused by reason of the acts and omissions of E. Works and ANC, their agents, servants,
subcontractors, and employees, and Shemia is entitled to be indemnified and saved harmless from all
loss or liability, including attorney's fees and defense costs arising from the instant litigation, from E.
Works and ANC, and will be entitled to a judgment against the Companies in any amount Warehouse
recovers.

AS AND FOR A FOURTH CAUSE OF ACTION:
CONTRIBUTION

26. | Shemia repeats, reiterates, and realleges each and every allegation set forth in
Paragraphs 1 through 25 herein with the same force and effect as if the same were more fully set forth
herein.

27. Any damages sustained by Warehouse are due solely to the alleged tortious
wrongdoing of E. Works and ANC, and Shemia demands contribution from the Companies in an
amount to be determined at trial.

AS AND FOR A FIFTH CAUSE OF ACTION:
BREACH OF CONTRACT
28.  Shemia repeats, reiterates, and realleges each and every allegation set forth in

Paragraphs 1 through 27 herein with the same force and effect as if the same were more fully set forth

herein.

7 of 11
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM INDEX NO. 513080/2018
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/25/2018

29. In return for Shemia conveying the good will of the business to E. Works, ANC and
their affiliates and subsidiaries, the Companies agreed to indemnify and defend Shemia in any action
brought against him acts arising out of the scope of his employment with the Companies and/or any
affiliates and subsidiaries under the Agreements.

30. | The Companies have failed to defend Shemia and refuse to indemnify or hold him
harmless despite numerous requests from Shemia and his attorneys. Accordingly, the Companies are
in violation of the Agreement with Shemia.

31. Asaresult of the lack of consideration provided to Shemia in return for his contractual
conveyance of the business to E. Works and ANC, all assets held by the Companies should be
recaptured by Shemia in an amount not less than $1,000,000.00.

AS AND FOR A SIXTH CAUSE OF ACTION:
PIERCING THE CORPORATE VEIL

32.  Shemia repeats, reiterates, and realleges each and every allegation set forth in
Paragraphs ] through 31 herein with the same force and effect as if the same were more fully set forth
herein.

33.  Chera as founder, sole shareholder, sole officer, and sole director of E. Works, ANC,
and Element (collectively hereinafter referred to as, the “Entities”), made all business decisions for
the Entities and dominated every aspect of their existence. The Entities were mere instrumentalities,
facades, agents, devices and alter egos of Chera which he used to personally benefit from as their
owner.

34, There was such a unity of interest and common ownership and control among and
between Chera, E. Works, ANC, and Element, that separate personalities of the Entities and Chera

do not exist.

8 of 11

 
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM INDEX NO. 513080/2018
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 06/25/2018

35. | Chera used such control for self-dealing to manipulate and transfer the responsibility
of Element’s liabilities to Shemia, thereby stripping the Agreements of any consideration to assure
that Shemia would wrongfully be held liable for the obligations of the Companies.

36. | While Chera continues to use and benefit from the Element Works USA trademark
and domain name, he has fraudulently attempted to assign liability to Shemia—who has no liability
with respect to the Entities under the Agreements—in the Underlying Action by claiming that Chera
has no relation to Element Works.

37. Chera’s actions were an abuse of the Entities’ corporate form which he used to commit
fraud, injury, and injustice to Shemia, the proximate result of which resulted in wrongful and
inequitable consequences.

38. Furthermore, Chera commingled funds by paying his personal rent, car payments,
doctor visits, and children’s tuition with business funds through E. Works and ANC bank and credit
card accounts.

39. Equity should intervene to pierce the corporate veil to permit the imposition of
personal liability on Chera to avoid fraud, injury and injustice to Shemia.

40. Chera and the Entities should be treated as a single personality for the purposes of
enforcing the Agreements.

41. Chera has failed to defend Shemia and refused to indemnify or hold him harmless
despite numerous requests from Shemia and his attomeys. Accordingly, Chera is in violation of the
Agreement with Shemia.

42. Asa result of the lack of consideration provided to Shemia in return for his contractual
conveyance of the business to Chera, the value of all assets held by the Companies should be

recaptured by Shemia from Chera, in an amount not less than $1,000,000.00.

9 of 11
 

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM) INDEX NO. 513080/2018
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/25/2018

WHEREFORE, Plaintiff SOLOMON SHEMIA a/k/a STEVE SHEMIA demands judgment
as follows:

I. On the First Cause of Action, a judgment against E. WORKS and ANC, jointly and
severally, in an amount to be determined at trial;

2. On the Second Cause of Action, a judgment against E. WORKS and ANC, jointly and
severally, in an amount to be determined at trial;

3. On the Third Cause of Action, a judgment against E. WORKS and ANC, jointly and
severally, in an amount to be determined at trial;

4. On the Fourth Cause of Action, a judgment against E. WORKS and ANC, jointly and
severally, in an amount to be determined at trial;

5. On the Fifth Cause of Action, a judgment against E. WORKS and ANC of a sum not less
than $1,000,000.00, to be determined at trial;

6. On the Sixth Cause of Action, a judgment against SAM CHERA of a sum not less than
$1,000,000.00, to be determined at trial;

7. Such other and further relief as this Court deems appropriate.

Dated: June 25, 2018
New York, New York

ALLYN & FORTUNA LLP

By: ALCL —
1ana Uhimov

Attorneys for Plaintiff

1010 Avenue of the Americas, 3 Floor
New York, New York 10018

(212) 213-8844

 

10 of Il

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 42 of 97 PagelD #: 58

(FILED: KINGS COUNTY CLERK 06/25/2018 06:22 PM INDEX NO. 513080/2018
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/25/2018

VERIFICATION

STATE OF NEW YORK _)
COUNTY OF NEW YORK *

SOLOMON SHEMIA, being duly swom, deposes and says:

1. I am a plaintiff in this action

2. I have read the annexed Verified Complaint and know the contents thereof and
the same are true to my knowledge, except those matters therein which are stated to be alleged
on information and belief, and to those matters, I believe them to be true.

Dated: New York, New York
June 25, 2018

 

Sworn to before me this abu)

day of June, 2018

Wonte Anders

Notary Public

 

  
       
   

  

ULIANA V ANOERBON
Notary Public « State of Naw York
NO. Of ANG393023

Gualilled tn Kings County
My Commission Expires Nov 16,2019 =|

11 of 11
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 43 of 97 PagelD #: 59

EXHIBIT D
 

Warehouse 18, INC.

PLAINTIFF(S)

v.

 

Element Works USA LLC / Steve Shemia /

 

Sam Chera
DEFENDANT(S)
Itisonthis 18th day of October _, 2018,

ORDERED as follows:

C) SETTLED PRIOR TO TRIAL
QO) SETTLED DURING CALL
C] SETTLED BY JUDGE
C} SETTLED DURING MEDIATION
OC) VOLUNTARILY DISMISSED
DISMISSED BY JUDGE
& WITH PREJUDICE
CL] WITHOUT PREJUDICE
CO) N/A BY PLAINTIFF — DISMISSED
C) N/A BY ALL PARTIES - DISMISSED

 

 

C1 N/A DEFENDANT - PLTF TO
SUBMIT

eee PAS DC 005734-18 10/18/2018 Pg 1 of 1 Trans ID: SCP20182355871

SUPERIOR COURT OF NEW JERSEY

PASSAIC COUNTY: LAW DIVISION

SPECIAL CIVIL PART
77 HAMILTON STREET, PATERSON, N.J, 07505
(973) 247-8239

Docket No. PAS-DC-5734-18
ORDER OF DISPOSITION

FILED
Superior Court of New Jersey

OCT 18 2018

Vicki A. Citrino, usc
C) TRIED WITHOUT JURY

 

C) N/A DEFENDANT — DEFAULT - PROOF
HEARING

C) CASE DISMISSED
OC JUDGMENT FOR PLAINTIFF

C) JUDGMENT OF POSSESSION

CJ) W/CERTIFICATIONS
C] W/OUT CERTIFICATIONS

CO) TRANSFERRED
C) BANKRUPTCY ~ ORDER TO BE SUBMITTED

C} ADJOURNED TO AT 8:45 AM

It is further ORDERED that this Order was provided to all parties appearing in court. It shall be

the responsibility of these parties to serve a copy

in court.

of this Order upon any party who did not appear

COMMENTS: _ Counsel for Defendant Sam Chera appeared and there is no appearance by Co-

Defendant Steve Shemia. The Crossclaim Mr. Shemia filed against Mr. Chera are dismissed with

Prejudice.

{it

 

 

Vicki A.

 

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 45 of 97 PagelD #: 61

EXHIBIT E
we ewe aaron oes

NYSCEF DOC. NO. 63

ae

-

rt SN SS ne et Sette ete eo ae we Moe 8 me my
—eennaeeae nl actemeream nema ren

RECEP ED 'NPSEEFA 06767/2019

 
 
  

 

6 .
At an IAS Pitt of the Supreme Cééet of

the State of Nai York held in and for the
fig, 360 Adams Sweet

County of K
hn iL Cases be Mate I
day of June, 2019 _

PRESENT: HON. onvien ASH, J.8.C,

 

a
SOLOMON SHEMIA a/k/a STEVE SHEMIA, x me
Plaintiff, : Index No. 513080/2018
~ageinst- : : ORDER TO SHOW CAUSE.
E: WORKS LLC, ANC SALES, INC, 4 | | |
and SAM CHERA, mo, COM
Defendants. ;
_x

 

UPON the annexed Affirmation of Solomon Shemia, affirmed the 30" day of May, 2019, and -
all exhibits annexed thereto, the Affirmation of Nicholas Fortuna, Esq., affirmed on the 4" day of
June, 2019, the accompanying Memorandum of Law and Affirmation of Emergency, the proposed

Amended Complaint, and all other papers and proceedings in this action, it-is-hereby,.

Le
Defendants E, WORKS LLC (“E. Works” » ANC SALES , INC. (“ANC”),
Comm - RCM &44}

and SAM CHERA (“Chera”) (collectively, “Defendants”) show cause at Part _ at of the Supreme

Court of the State of New York, held in and for the County of Kings, at the Courthouse located at 360

tg
Adams Street, Brooklyn, New York, 11201 Hon uoudlig Inshci presiding, on the / A day e—

pe at 4: 43D o’clock in the forenoon of that day or as soon thereafter as counsel can
be

eard, why an Order should not be entered for a preliminary injunction pursuant to C.P.L.R. §

. 6301, restraining Defendants from selling Defendants’ products until the warranty information for

- the products is updated both online and on the product packaging and manual to remove all references

‘to: Element Works USA LLC and any contact information for Shemia, to require Defendants to

 
rte cet te eo ee Set te el eS ote

NYSCEFY BOC. cNO™ ‘63

ha a a Sete We of SW ate oe ee Tt Sept

RECEIVED NYSCEF: 06/07/2019

 

provide updated packaging and warranty materials to all resellers, and to Tedititte Defendants to notify

all customers and resellers who have purchased products from May 1, 2018 to the present that E.
Works LLC is the warrantor of the products, and pursuant to C.P.L.R. § 3025, granting Plaintiff leave

to serve the proposed Amended Complaint as presented herein, and for other related relief,

SUFFICIENT CAUSE THEREFOR APPEARING, it is hereby

   

| ORDERED that pending the hearing and=determination of this Order 16 Show Cause,
Defendants E. WORKS LLC, ANC SALES , INC., and SAM CHERA are hereby temporarily
restrained from selling their products until the warranty information for the products is updated both
online and on the on the product packaging and manual to remove all references to Element Works
/ USA LLC and any contact information for Shemia, and requiring Defendants to notify all resellers
and customers who have purchased products from May 1, 2018 to the present that E. Works LLC is
the warrantor of the products; | |

LET
ORDERED service of this Order to Show Cause and the accompanying papers shall be

made by Horevrel Gane on or before Son Lo” , 2019.

on bie attorneys fer the Ae Fe ncle tts

SO ORD

3. Geneve!

Co se

 

HON SILAS. ASH, JSC

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 48 of 97 PagelD #: 64

EXHIBIT F
Sam Chera

From:

Sent:

To:

Subject:
Attachments:

Dear Newegg,

 

Sam Chera

Tuesday, June 11, 2019 3:10 PM

Gieniemae Oquendo; marketplacesupport@newegg.com

RE: URGENT Change Phone # on Warranty & Returns

Tech Elements Warranty.pdf; Element Works USA 12 Month Warranty.pdf

This is our 3°¢ request- | emailed on Friday and Gieniemae emailed both on Friday and yesterday.

We need the contact information to be changed. The phone number should NOT be 646-270-2376. It should be 718-

725-7110.

We deleted our listings and loaded 0 inventory- but it is still up via Unbeatablesale.com.

We need this fixed ASAP!

in the meantime, please find the attached updated Brand warranty (Tech Elements). For anyone who purchased before
this, attached is the updated Element Works USA warranty.

Please confirm receipt.

Thanks,
Sam

From: Gieniemae Oquendo <mae@elementworksusa.com>
Sent: Monday, June 10, 2019 12:41 PM

To: marketplacesupport @newegg.com

Cc: Sam Chera <sam @elementworksusa.com>

Subject: FW: Urgent: Change Phone # on Warranty & Returns

Urgent Request: Please see below email.

From: Gieniemae Oquendo

Sent: Friday, June 7, 2019 1:23 PM

To: marketplacesupport@newegg.com

Cc: Sam Chera <sam@elementworksusa.com>

Subject: Urgent: Change Phone # on Warranty & Returns

Hi Tech Support,

We need to change our Support Phone # on the Warranty, Returns, and Additional Information
page. The correct phone # is 718-725-7110. Please advise.

Here is our account #: 43704874

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 50 of 97 PagelD #: 66

Also we deleted all our items on Newegg, but"you can still see them when you search “Element
Works” because our items are linked to Unbeatable Sales. Can we still update our contact
information?

Thank you,

The phone number

Gienie Mae Oquendo

Sales Assistant

Office- 917-717-5079

mae @elementworksusa.com

element works

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 51 of 97 PagelD #: 67

 

 

 

Sam Chera

From: Gieniemae Oquendo

Sent: Friday, June 7, 2019 12:03 PM
To: Sam Chera

Subject: RE: Was Newegg done?

Yes, it’s done. All items have been disabled in Sellercloud and deleted in Newegg. | don’t think | can delete the Newegg
acct. since I’m not Admin (Steve is the admin).

From: Sam Chera <sam@elementworksusa.com>

Sent: Friday, June 7, 2019 11:55 AM

To: Gieniemae Oquendo <mae@elementworksusa.com>
Subject: Was Newegg done?

Sam Chera

President

Office- 718-766-9296
Mobile- 917-225-1098

Sam @elementworksusa.com

t

element sveoores

 

 
Sam Chera

 

From: Gieniemae Oquendo

Sent: Tuesday, June 11, 2019 5:03 PM

To: Fix; ‘Maria Laden’

Ce: Sam Chera

Subject: RE: Dropship Sales - E. Works LLC ID 95997

Just to add - since we cannot change our information on Newegg, can you please remove all listings that we are sending
to Newegg? Please confirm.

From: Gieniemae Oquendo

Sent: Tuesday, June 11, 2019 4:58 PM

To: Fix <fix@unbeatablesale.com>; ‘Maria Laden' <m.laden@unbeatablesale.com>; Sam Chera
<sam@elementworksusa.com>

Subject: RE: Dropship Sales - E. Works LLC ID 95997

Hello Yisroel,
Thank you for getting back to us with an update.

| just checked Unbeatable and still can see some items under Element Works. Do we need to wait sometime for the
update to reflect on the website?

From: Fix <fix@unbeatablesale.com>

Sent: Tuesday, June 11, 2019 4:53 PM

To: ‘Maria Laden’ <m.jaden@unbeatablesale.com>: Sam Chera <sam@elementworksusa.com>; Gieniemae Oquendo
<mae@elementworksusa.com>

Subject: RE: Dropship Sales - E. Works LLC ID 95997

Hello,

Updated to Tech Elements.
| do not have easy access to the Newegg portal, sorry.

    

Yisroel C. Scharfer / FIX

iad i

      

.] 732.363.0606 x 808 “732.363.5666
Get 195 Lehigh Ave. Suite 5 Lakewood, NJ 08701

From: Maria Laden [mailto:m.laden@unbeatablesale.com]

Sent: Tuesday, June 11, 2019 3:50 PM

To: 'Sam Chera' <sam@elementworksusa.com>; 'Gieniemae Oquendo’ <mae @elementworksusa.com>
Cc: 'Fix' <fix@unbeatablesale.com>

Subject: RE: Dropship Sales - £. Works LLC ID 95997

Importance: High

 
Hi Jenny,
it was great speaking with you.

As discussed, | have copied our fix team to address the following 2 high priority issues;

1. Change the brand name from “Element Works” to “Tech Elements” for all items under this account; E. Works
LLC ID 95997

2. Newegg has a contact section for each item, and the number below is incorrect. Can we work with Newegg to
get that phone number updated? The listing in the link below is ours.

https://www.newegg.com/p/OOH-00M3-00013?Description=Element%20Works&cm re=Element Works- -
9SIAQOY84X9159- -Product

e Manufacturer Contact Info

e Website: http://www.elementworksusa.com
e Support Phone: 646-270-2376

e Support Email: cs@elementworksusa.com
e View other products from Element Works

 

 

Regards,

Maria Laden
UnbeatableSale.com, Inc.
732-363-0606 ext 190
M.Laden@unbeatablesale.com

From: Sam Chera [mailto:sam@elementworksusa.com]}
Sent: Tuesday, June 11, 2019 2:26 PM

To: Gieniemae Oquendo; Maria Laden

Subject: RE: Dropship Sales

Maria,

We need all of our items deleted from Newegg.

We've been trying to change the warranty for a few days and nobody is answering.
Can you please delete it?

If not, we will continue marking everything as sold out as soon as it is fixed.

Thank you,
Sam

From: Gieniemae Oquendo <mae@elementworksusa.com>
Sent: Monday, June 10, 2019 1:35 PM

To: Maria Laden <m.laden@unbeatablesale.com>

Cc: Sam Chera <sam@elementworksusa.com>

Subject: RE: Dropship Sales

 

Hi Maria,
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 54 of 97 PagelD #: 70

It’s great to connect with you!
We wanted to follow-up about updating our brand name on Unbeatable Sales website.

We would like to change any items with a brand name “Element Works” to “Tech Elements”. Please refer to the link
below to see all the items we need to rebrand on Unbeatable Sales website.

https://www.unbeatablesale.com/Isearch.jhtm?keywords=Element+Works+

in addition, we would like to change our warranty. Please see attached file a copy of “Tech Elements Warranty”. Can you
please use/upload this warranty right after updating the brand name?

Please advise and let me know if you have any questions.

Thank you for your help.

From: Maria Laden <m.laden@unbeatablesale.com>
Sent: Thursday, June 6, 2019 11:11 AM

To: Gieniemae Oquendo <mae@elementworksusa.com>
Subject: Dropship Sales

Hi there!
It’s been a while since we connected, and | wanted to see if the timing is right to get started with our dropship program?

We will need:

- Product information in a spread sheet format (sample attached},
- Image to match each Sku (we can use any image file),
- Attached vendor set up sheet completed and emailed back to me.

Hope to hear from you soon!

Regards,

Maria Laden
UnbeatableSale.com, Inc.

195 Lehigh Ave, Suite 5
Lakewood, NJ 08701
732-363-0606 Ext 190
www.unbeatablesale.com
M.Laden@unbeatablesale.com

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 55 of 97 PagelD #: 71

 

 

Sam Chera

From: Eli Hari <eli@wpfulfillment.com>
Sent: Tuesday, June 11, 2019 2:08 PM
To: Sam Chera

Subject: Re: Element Works Orders

Noted. thank you

Eli Hami
WP Fulfillment
Direct: 310.927.4662

Vernon Location:
4567 Maywood Ave
Vernon, CA 90058

Commerce Location:
6050 Rickenbacker rd.
Commerce, CA 90040

On Tue, Jun 11, 2019 at 10:39 AM Sam Chera <sam@elementworksusa.com> wrote:

Hi Eli,

Per our correspondence, please do not ship any open Element Works orders until further notice.

i will let you know if/when anything changes.

Thanks,

Sam

From: Eli Hami <eli@wpfulfillment.com>
Sent: Friday, June 7, 2019 4:15 PM

To: Sam Chera <sam@elementworksusa.com>
Subject: Re: Element Works Orders

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 56 of 97 PagelD #: 72

Hi Sam,

Just got this email ....We wont process any e. works until we get the OK from you

thank you

Eli Hami
WP Fulfillment

Direct: 310.927.4662

Vernon Location:
4567 Maywood Ave

Vernon, CA 90058

Commerce Location:

6050 Rickenbacker rd.

Commerce, CA 90040

On Fri, Jun 7, 2019 at 1:00 PM Sam Chera <sam@elementworksusa.com> wrote:

 

Hi Eli,
Please do not ship any open Element Works orders that come in starting now.

We need to wait until Wednesday to decide whether or not we can fulfill those orders.

2
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 57 of 97 PagelD #: 73

For now, please hold them and do not ship.
Thank you,

Sam Chera

President

Office- 718-766-9296

Mobile- 917-225-1098

Sam@elementworksusa.com<mailto:Sam @elementworksusa.com>
[cid:image003 .jpg@01D0F3D0.5E2B7D80]
Subject: RE: Element Works Orders

Sam Chera <sam@elementworksusa.com> Wed, Jun 12, 2:3!
to Eli Hami, Gieniemae Oquendo

You are viewing an attached message. Gmail can't verify the authenticity
of attached messages.

Hi Eli,
Please see below list.
After checking, these are the ones that have the non-updated warranty. Please see below instructions and confirr

EW-AWST1 under Element Works Brand (some are under Tech Elements)- please remove the manual with the
warranty info.

EW-AWST2- please remove the manual with the warranty info.

EW-AWST3-SV- please remove the manual with the warranty info. You should continue to include the troubleshoc
card as that doesn’t list warranty.

EW-VRHT1 & EW-VRHT2- please remove the manual with warranty info.

EW-AWPB1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-AWPBz2- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-6PCC1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-CC4P1- please remove the manual with warranty info.

EW-GPSK{1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-360C1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-4KAC1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-USB4- please remove the manual with warranty info.

EW-CMT01/02/03/04- please remove the manual with warranty info.

EW-PBWC1- please cut the last page of warranty and remove. The rest of the manual is okay.

EW-AW2SSB- are you able to cut off the bottom of page? It isn't warranty but it is better to take it out if possible.
EW-AWSSB- same as above.

Let me know if you have any questions.

Thanks,

Sam

From: Eli Hami <eli@wpfulfillment.com>

Sent: Tuesday, June 11, 2019 2:08 PM

To: Sam Chera <sam@elementworksusa.com>
Subject: Re: Element Works Orders

Noted. thank you
Eli Harni

WP Fulfillment
Direct: 310.927.4662
Case 2:19-cv-05268-ENV-SJB Document 11 Filed 09/16/19 Page 59 of 97 PagelD #: 75

 

 

Sam Chera

From: Sam Chera

Sent: Tuesday, June 11, 2019 3:12 PM
To: Kristi Day; Cassie Watroba

Cec: Jessica Jaeger

Subject: RE: Change Brand Online
Attachments: Tech Elements Warranty.pdf

Hi Kristi,

Thanks for doing this so quickly on Friday.

Please see attached for the warranty info for Tech Elements.

Thanks,
Sam

From: Kristi Day <kday @zulily.com>

Sent: Friday, June 7, 2019 4:13 PM

To: Sam Chera <sam @elementworksusa.com>; Cassie Watroba <cwatroba@zulily.com>
Cc: Jessica Jaeger <jjaeger@zulily.com>

Subject: RE: Change Brand Online

Hi Sam,
This is done!

Have a good weekend!

Thanks,

 

KRISTI DAY
Assistant Buyer — Consumer Electronics
614-604-6850 ex. 6381

800 Tech Center Drive
Gahanna, OH 43230

zulily.com

From: Sam Chera <sam@elementworksusa.com>

Sent: Friday, June 7, 2019 4:03 PM

To: Cassie Watroba <cwatroba@zulily.com>

Ce: Kristi Day <kday@zulily.com>; Jessica Jaeger <jjaeger@zulily.com>
Subject: Change Brand Online

Hi Cassie,

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 60 of 97 PagelD #: 76

Y
oy
*
Yr

| need your help with something please.

Can you please change the brand name from “Element Works” to “Tech Elements” online on our flash sales? We'll need
to do this until further notice.

Please change this in the current apple watch band event, and the Tech event starting on Sunday.

Thank you,

Sam Chera

President

Office- 718-766-9296
Mobile- 917-225-1098
Sam@elementworksusa.com

element wore

 

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 61 of 97 PagelD #: 77

   

 

Sam Chera

From: Sam Chera

Sent: Friday, June 7, 2019 4:33 PM
To: Gieniemae Oquendo
Subject: Element Works

Hi Gieniemae,
Per our conversation:

e Please remove all Unbeatablesale listings- since they are selling on Newegg with the wrong phone number
attached to it.

e Newegg listings should have been deleted this morning.

e Please change all “Element Works” items to “Tech Elements” on Walmart.

e Please change all “Element Works” items to “Tech Elements” on Bed Bath and Beyond- please email them.

¢ {emailed Groupon to change the brand.

¢ |emailed Zulily to change the brand.

That should cover everybody that is selling Element Works.
Please confirm.

Thank you,

Sam Chera

President

Office- 718-766-9296

Mobile- 917-225-1098
Sam@elementworksusa.com

element wvores

 

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 62 of 97 PagelD #: 78

 

 

Sam Chera

From: Gieniemae Oquendo

Sent: Tuesday, June 17, 2019 3:28 PM

To: Sam Chera

Subject: Walmart Catalog - Brand Name Has Been Changed
Attachments: Walmart Catalog 06.11.19.xIsx

Hi Sam,

Please see attached an updated Walmart Catalog. The brand name has been changed from “Element Works” to “Tech
Elements”.

You can also download this catalog from the Walmart Portal.

*Please allow 48 hours for the update to reflect on the website.

Thank you,

Gienie Mae Oquendo

Sales Assistant

Office- 917-717-5079

mae @elementworksusa.com

 
 

Sam Chera

From: Gieniemae Oquendo

Sent: Tuesday, June 11, 2019 3:22 PM

To: Sam Chera

Subject: FW: We've received your case #00448351! —_[ ref: OOD61ZKTc._S5004MYZhNaz‘ref ]

See below in yellow highlight.

 

From: Walmart Partner Support <partnerhelp@wal-mart.com>

Sent: Monday, June 10, 2019 3:07 PM

To: Gieniemae Oquendo

Subject: RE: We've received your case #00448351! [ ref:_O0D61ZKTc._ 5004MYZhNa:ref ]

Hi Gieniemae,
Thank you for reaching out to Partner Support!

To update your items in bulk, you will need to download the spec sheet from the Seller Center to make any updates you
feel necessary. All required fields on the spec sheet do need to be filled out in order for the system to accept the
changes.

As with any item updates, please allow 48 hours for the feed to process successfully and reflect on the site.
Best,

Charae
Walmart Partner Support

co ewennet ae sene Original Message ---------------

From: Walmart Marketplace Support [sellercareteam@walmart.com]
Sent: 6/10/2019 11:54 AM

To: mae @elementworksusa.com

Subject: We've received your case #00448351!

oa
>< Partner Help

 

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 64 of 97 PagelD #: 80

Hello Gieniemae Oquendo,

Thank you for contacting Walmart.com Partner Support!

We received your request and your case # is 00448351. Be on the lookout
for an email from one of our support specialists who will be happy to
research your inquiry and assist you within the next 24 business hours. In
the meantime you can always add more information by replying to this

email or viewing your case information here.

Thank you for your partnership,
Walmart.com Partner Support
 

Sam Chera

From: Christina Goodrich <cgoodrich@groupon.com>
Sent: Monday, June 10, 2019 1:58 PM

To: Sam Chera

Ce: Sydney Morris; Taylor Suglia

Subject: Re: Brand Change

Editorial went and fixed the titles on the deal pages. However they are unable to update the permalink titles so
hopefully that is not a problem for you. Also please let us know if you are able to update brand in GW for all
your deals.

thanks!

On Fri, Jun 7, 2019 at 7:01 PM Christina Goodrich <cgoodrich@groupon.com> wrote:
A ticket is in to Editorial to get the titles on site updated. Sam, are you able to update the brand on all these
deals on your end?

Thanks!

On Fri, Jun 7, 2019 at 3:15 PM Sam Chera <sam@elementworksusa.com> wrote:

Hi Christina,

We need to change our brand online ASAP please.

Can you please change the brand from “Element Works” to “Tech Elements” on the following deals?

ge-cm-element-works-apple-certified-braided-lightning-cables-6-ft-10-ft
gg-cm-element-works-40-watt-6-po rt-charging-stand

gg-dual-2-in-1-charging-stand
gg-element-works-portable-battery-and-charger-for-apple-watch
gB-cm-element-works-aluminum-bumper-cases-for-apple-watch-series-1-2-3-in-packs
gg-cm-stainless-steel-band-with-clasp

gg-cm-a pple-certified-dual-wireless-charger-for-smartphone-apple-watch-with-usb

Bg-cm-printed-silicone-bands-for-apple-watch

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 66 of 97 PagelD #: 82

gg-cm-element-works-charging-stand-and-keythain-battery-bundle
ge-cm-element-works-fast-wireless-charging-pad-for-qi-compatible-devices-1
gg-cm-element-works-apple-certified-stainless-steel-6ft-lightning-charge-sync-cable
ge-cm-apple-certified-1-5m-braided-charging-cable-bundles-for-apple-watch
ge-cm-element-works-apple-certified-braided-charging-cables-for-apple-watch
gg-cm-element-works-apple-certified-braided-charging-cables-for-iphones-apple-watch
ge-cm-tempered-giass-screen-protectors-for-iphone
gg-cm-element-works-macbook-hardshell-protective-case-with-printed-design
ge-cm-element-works-macbook-hardshell-protective-case-with-marble-design
gg-cm-cd-slot-car-mount-for-smartphones
gg-cm-virtual-reality-headset-fully-adjustable-vr-glasses
gg-cm-4-port-usb-wall-charger
ge-cm-tech-elements-apple-certified-dual-charger-for-apple-watch-iphone-power-bank
gg-cm-element-works-4k-action-camera-bundle
gg-cm-car-mount-smartphone-holder
gg-cm-element-works-qi-wireless-charging-5-200-mah-portable-backup-battery-1
ge-cm-element-works-360-degree-panoramic-action-camera-bundle
gg-cm-element-works-rhinestone-fitbit-replacement-band-for-charge-2

Sam Chera

President

Office- 718-766-9296

Mobile- 917-225-1098

Sam@elementworksusa.com

element works

 

 
Sam Chera

 

From: Sam Chera

Sent: Tuesday, June 11, 2019 6:02 PM
To: Taylor Suglia

Cc: Christina Goodrich; Sydney Morris
Subject: RE: Brand Change

Hey Taylor,

Yes- that is correct!
| will check in tomorrow if there are any updates- but this is how it needs to be for now.

Thanks,
Sam

From: Taylor Suglia <tsuglia@groupon.com>

Sent: Tuesday, June 11, 2019 3:10 PM

To: Sam Chera <sam@elementworksusa.com>

Cc: Christina Goodrich <cgoodrich@groupon.com>; Sydney Morris <symorris@groupon.com>
Subject: Re: Brand Change

Hey Sam,

| just want to confirm that all of the below deals that you sent over should have the new TECH ELEMENTS warranty on
them, correct? The Element Works warranty is just an FYI for customers/customer service for people that previously
purchased the item, correct? Thanks for the clarification

On Tue, Jun 11, 2019 at 2:06 PM Sam Chera <sam@elementworksusa.com> wrote:

 

Hey Taylor,

Thanks for your assistance.

Tech Elements- please use the attached updated warranty for now for these deals that have Element Works currently
(We added the address and more information). This should be the showed online and the customer will have this as the
warranty provider.

Element Works USA LLC, a New Jersey Limited Liability Company- For all customers that purchased “Element Warks”
products prior to the change, please see attached updated warranty which is more specific. The warranty is covered by
Element Works USA LLC, a New Jersey Limited Liability company. Details for the company can be found on the
attached.
| took a close look at all deals- new and old. We are unable to change the warranty on the following permalinks- the
brand seems to be changed but not the warranty. Can you please help to change the warranty on all??

gg-cm-element-works-apple-certified-braided-lightning-cables-6-ft-10-ft
gg-cm-element-works-40-watt-6-port-charging-stand
gg-aluminum-charging-stand-for-apple-watch
gg-cm-tempered-glass-screen-protectors-for-iphone
gg-cm-stainless-steel-apple-watch-band-with-rhinestones
gg-cm-chicken-wood-fashion-band-for-apple-watch-series-1-2-3-4
gg-cm-stainless-steel-milanese-bands-for-fitbit-versa
gg-cm-milianese-loop-stainiess-steel-bands-for-fitbit-ionic
gg-cm-soft-flexible-adjustable-breathable-hypoallergenic-and-nickel
gg-cm-gemstone-fashion-strap-band-for-apple-watch-series-1-2-3-4
gg-cm-stainless-steel-mesh-replacement-band-for-apple-watch-with-buckle
gg-cm-painted-ceramic-beads-fashion-bracelet-band-for-apple-watch-series-1-2-3-4
gg-cm-beaded-agate-fashion-bracelet-band-for-apple-watch-series-1-2-3-4
gg-cm-fitbit-blaze-silicone-bands-with-silver-frame-by-element-works-small-large
gg-cm-small-large-leather-band-for-fitbit-blaze-with-silver-frame
gg-cm-stainless-stee!-band-with-frame-for-fitbit-blaze
gg-cm-element-works-apple-watch-accessory-kit
gg-cm-milanese-loop-stainless-steel-band-for-apple-watch-series-1-2-38mm-1

gg-cm-element-works-apple-certified-stainless-steel-6ft-lightning-charge-sync-cable- brand on this was changed but it
still says Element Works on the site.

gg-cm-silicone-bands-for-fitbit-versa
gg-cm-element-works-apple-certified-braided-charging-cables-for-iphones-apple-watch
gg-cm-silicone-replacement-band-with-frame-for-fitbit-blaze

gg-cm-car-mount-smartphone-holder
gg-cm-apple-certified-1-5m-braided-charging-cable-bundles-for-apple-watch
gg-cm-apple-watch-portable-backup-battery-and-charger-1
gg-cm-cd-slot-car-mount-for-smartphones
gg-cm-stainless-steel-mesh-magnetic-adjustable-band-for-apple-watch-38mm-42mm
gg-cm-silicone-band-for-fitbit-alta-alta-hr
gg-cm-element-works-macbook-hardshell-protective-case-with-marble-design
gg-cm-apple-certified-dual-wireless-charger-for-smartphone-apple-watch-with-usb
gg-cm-element-works-charging-stand-and-keychain-battery-bundle
gg-cm-4-port-usb-wall-charger
gg-cm-tech-elements-apple-certified-dual-charger-for-apple-watch-iphone-power-bank
gg-cm-apple-certified-1-5m-braided-charging-cable-bundles-for-apple-watch
gg-cm-element-works-4k-action-camera-bundle
gg-cm-element-works-qi-wireless-charging-5-200-mah-portable-backup-battery-1
gg-cm-element-works-apple-certified-braided-charging-cables-for-apple-watch
gg-cm-element-works-360-degree-panoramic-action-camera-bundle
gg-cm-element-works-rhinestone-fitbit-replacement-band-for-charge-2
gg-cm-element-works-apple-certified-braided-charging-cables-for-iphones-apple-watch
Thanks,

Sam

From: Taylor Suglia <tsuglia@groupon.com>

Sent: Tuesday, June 11, 2019 1:21 PM

To: Sam Chera <sam@elementworksusa,com>

Cc: Christina Goodrich <cgoodrich@groupon.com>; Sydney Morris <symorris@groupon.com>
Subject: Re: Brand Change

Hey Sam,

lam putting in a ticket right now to get the warranty changed out on these deals. Can you advise, do you have a list of
deals you were unable to change the brand on? | am assuming that the deals that have a contract on them are the ones
having the issue, so we may be able to solve for those. Thanks

3
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 70 of 97 PagelD #: 86

On Tue, Jun 11, 2019 at 10:27 AM Sam Chera <sam@elementworksusa.com> wrote:

Hi Christina,

Thanks for your help and changing the brand on these deals.

| noticed that the following deals say that the warranty is by “Tech Elements” or “Tech Elements USA”- but when you
click in, it still has the Element Works USA warranty.

Therefore, can you please make a ticket to change the warranty to the attached Tech Elements warranty on the
following permalinks?

gg-cm-element-works-apple-certified-braided-lightning-cables-6-ft-10-ft
ge-cm-element-works-40-watt-6-port-charging-stand
ge-cm-tempered-glass-screen-protectors-for-iphone
gg-cm-element-works-macbook-hardshell-protective-case-with-marble-design
gg-cm-apple-certified-dual-wireless-charger-for-smartphone-apple-watch-with-usb
ge-cm-cd-slot-car-mount-for-smartphones
gg-cm-element-works-charging-stand-and-keychain-battery-bundle
gg-cm-4-port-usb-wall-charger
gg-cm-tech-elements-apple-certified-dual-charger-for-apple-watch-iphone-power-bank
gg-cm-apple-certified-1-5m-braided-charging-cable-bundles-for-apple-watch
gg-cm-element-works-4k-action-camera-bundle
ge-cm-car-mount-smartphone-holder
gg-cm-element-works-qi-wireless-charging-5-200-mah-portable-backup-battery-1
gg-cm-element-works-apple-certified-braided-charging-cables-for-apple-watch

ge-cm-element-works-360-degree-panoramic-action-camera-bundle

4

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 71 of 97 PagelD #: 87

ge-cm-element-works-rhinestone-fitbit-re placement-band-for-charge-2

gg-cm-element-works-apple-certified-braided-charging-cables-for-iphones-apple-watch

we were able to change the brand on Gateway for some- but it wouldn’t save for others.

Thanks Christina!

Thanks,

Sam

From: Christina Goodrich <cgoodrich@groupon.com>
Sent: Monday, June 10, 2019 1:58 PM

To: Sam Chera <sam@elementworksusa.com>

Cc: Sydney Morris <symorris@groupon.com>; Taylor Suglia <tsuglia@groupon.com>
Subject: Re: Brand Change

Editorial went and fixed the titles on the deal pages. However they are unable to update the permalink titles
so hopefully that is not a problem for you. Also please let us know if you are able to update brand in GW for
all your deals.

thanks!

On Fri, Jun 7, 2019 at 7:01 PM Christina Goodrich <cgoodrich@groupon.com> wrote:

A ticket is in to Editorial to get the titles on site updated. Sam, are you able to update the brand on all
these deals on your end?

Thanks!

On Fri, Jun 7, 2019 at 3:15 PM Sam Chera <sam@elementworksusa.com> wrote:

Hi Christina,
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 72 of 97 PagelD #: 88

We need to change our brand online ASAP please.

Can you please change the brand from “Element Works” to “Tech Elements” on the following deals?

gg-cm-element-works-apple-certified-braided-lightning-cables-6-ft-10-ft
ge-cm-element-works-40-watt-6-port-charging-stand

gg-cdual-2-in-1-charging-stand
gg-element-works-portable-battery-and-charger-for-apple-watch
gg-cm-element-works-aluminum-bumper-cases-for-apple-watch-series-1-2-3-in-packs
gg-cm-stainless-steel-band-with-clasp
gg-cm-apple-certified-dual-wireless-charger-for-smartphone-apple-watch-with-usb
gg-cm-printed-silicone-bands-for-apple-watch
gg-cm-element-works-charging-stand-and-keychain-battery-bundle
gg-cm-element-works-fast-wireless-charging-pad-for-qi-compatible-devices-1
ge-cm-element-works-apple-certified-stainless-steel-6ft-lightning-charge-sync-cable
gg-cm-apple-certified-1-5m-braided-charging-cable-bundles-for-apple-watch
gg-cm-element-works-apple-certified-braided-charging-cables-for-apple-watch
gg-cm-element-works-apple-certified-braided-charging-cables-for-iphones-apple-watch
ge-cm-tempered-giass-screen-protectors-for-iphone
gg-cm-element-works-macbook-hardshell-protective-case-with-printed-design
gg-cm-element-works-macbook-hardshell-protective-case-with-marble-design
ge-cm-cd-slot-car-mount-for-smartphones
gg-cm-virtual-reality-headset-fully-adjustable-vr-glasses
gg-cm-4-port-usb-wall-charger

gg-cm-tech-elements-apple-certified-dual-charger-for-apple-watch-iphone-power-bank

6

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 73 of 97 PagelD #: 89

gg-cm-element-works-4k-action-camera-bundle
gg-cm-car-mount-smartphone-holder
gg-cm-element-works-qi-wireless-charging-5-200-mah-portable-backup-battery-1
gg-cm-element-works-360-degree-panoramic-action-camera-bundle
ge-cm-element-works-rhinestone-fitbit-replacement-band-for-charge-2

Sam Chera

President

Office- 718-766-9296

Mobile- 917-225-1098

Sam@elementworksusa.com

element wore

 

Christina Goodrich
Senior Buyer - Mobile , Camera & Car Electronics| |GROUPON Goods

312-334-1710

otek kak

Please send samples to::
Groupon Mail Room

ATTN: Dwayne Pickett

ATTN: Christina Goodrich

600 W Chicago Ave - #400
Chicago IL 60654
Sam Chera

 

 

From: Gieniemae Oquendo

Sent: Monday, June 10, 2019 8:11 AM

To: Sam Chera

Subject: Fwd: Urgent: We need to change brand name ASAP
Hi Sam,

Can you provide me the buyer’s email address/phone number?
Thank you,

Gieniemae Oquendo

 

 

From: Iliana Ortiz <iliana.ortiz@bedbath.com>
Sent: Monday, June 10, 2019 7:13 AM
To: Gieniemae Oquendo; Rosalind Randolph; Andrea Viera

Cc: Sam Chera
Subject: RE: Urgent: We need to change brand name ASAP

Hello Gienie,

You would need to reach out to your buyers to have this updated.

(liana Ortiz

Bed Bath & Beyond

vOps- VDC Performance Supervisor
973-339-2539

From: Gieniemae Oquendo <mae@elementworksusa.com>

Sent: Friday, June 07, 2019 4:34 PM
To: lliana Ortiz <!liana.Ortiz@bedbath.com>; Rosalind Randolph <Rosalind.Randolph@bedbath.com>; Andrea Viera

<Andrea.Viera@bedbath.com>

Cc: Sam Chera <sam @elementworksusa.com>

Subject: Urgent: We need to change brand name ASAP

Hello Andrea, Rosalind, Iliana,

We have an urgent request. Can you please change our brand name from Element Works to Tech Elements?
All our Element Works items should be under the brand Tech Elements.

And we should be able to search our items under Tech Elements on BBB website.

Please refer to the below link all the items we need to rebrand:
https://www.bedbathandbeyond.com/store/brand/element-works/7282?ta=typeahead&SearchTerm=Element

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 75 of 97 PagelD #: 91

Please advise and confirm receipt of this email.
Thank you,

Gienie Mae Oquendo

Sales Assistant

Office- 917-717-5079
mae @elementworksusa.com

element works

 

 
Sam Chera

 

 

From: Gieniemae Oquendo

Sent: Tuesday, June 11, 2019 4:42 PM

To: iliana.Ortiz@bedbath.com; Rosalind. Randolph@bedbath.com;
Andrea.Viera@bedbath.com

Ce: Sam Chera

Subject: FW: Urgent: Brand Name Change

Hello BBB team,

For your reference, we tried contacting our buyer (Michelle) in order to change our brand name, but her email has
stopped working.

Are we allowed to update our product information in the CHUB portal? And can we do bulk update since we have over
300 active listings (it’s a lot work if we do it one by one)?

Please advise. It’s really important that we change our brand name today.

Thank you,

From: Microsoft Outlook

<MicrosoftExchange329e7 1ec88ae4615bbc36ab6ce41109e @NETORGFT3741061.onmicrosoft.com>
Sent: Tuesday, June 11, 2019 4:16 PM

To: Gieniemae Oquendo

Subject: Undeliverable: Urgent: Brand Name Change

 

 

 

 

Your message to Michelle: Donohue@bedbath.com couldn't be delivered.

Michelle. Donohue wasn't found at bedbath.com, or
the mailbox is unavailable.

mae Office 365 Michelle.Donohue
Action Required Recipient

 

Unknown To address

How to Fix It

The email address might be misspelled or it might not exist. Try one or
more of the following:

e Retype the recipient's address, then resend the message - If
you're using Outlook, open this non-delivery report message and
click Send Again from the menu or ribbon. In Outlook on the web,

1
select this message, and then click the "To send this message
again, click here." link located just above the message preview
window. In the To or Cc line, delete and then retype the entire
recipient's address (ignore any address suggestions). After typing
the complete address, click Send to resend the message. If you're
using an email program other than Outlook or Outlook on the web,
follow its standard way for resending a message. Just be sure to
delete and retype the recipient's entire address before resending it.

¢ Remove the recipient from the recipient Auto-Complete List,
then resend the message - If you're using Outlook or Outlook on
the web, follow the steps in the "Remove the recipient from the
recipient Auto-Complete List" section of this article. Then resend the
message. Be sure to delete and retype the recipient's entire address
before clicking Send.

» Contact the recipient by some other means, (by phone, for
example) to confirm you're using the right address. Ask them if
they've set up an email forwarding rule that could be forwarding
your message to an incorrect address.

If the problem continues, forward this message to your email admin. If

you're an email admin, refer to the More Info for Email Admins
section below.

Was this helpful? Send feedback to Microsoft.

 

More Info for Email Admins
Status code: 550 5.7.3517

When Office 365 tried to send the message, the external emai! server returned an error
stating that the recipient is unknown or the mailbox is unavailable. This error was
reported by an email server outside Office 365.

If you or the sender can't fix the problem, contact the responsible party's email
admin - Give them the error code and error message from this non-delivery report
(NDR) to help them troubleshoot the issue. To determine who the responsible party
might be, check the error for information about where the problem is happening. For
example, look for a domain name like contoso.com. A domain name in the error might
suggest who is responsible for the error. It could be the recipient's email server, or it
could be a third-party service that your organization or the recipient's organization is
using to process or filter email messages.

Although the sender might be able to fix the issue by correcting the recipient address,
it's likely that only the recipient's email admin can fix the problem. Unfortunately, it's

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 78 of 97 PagelD #: 94

unlikely Office 365 Support will be able to help with these kinds of externally reported
errors.

Original Message Details

 

 

Created Date: 6/11/2019 8:15:58 PM

Sender Address: mae@elementworksusa.com
Recipient Address: Michelle Donohue@bedbath.com
Subject: Urgent: Brand Name Change

Error Details

Reported error: 550 5.171.351 Remote server returned unknown recipient or mailbox
unavailable -> 550 No such user
(Michelle. Donohue@bedbath.com)

DSN generated by: BN6PR22MB0274.namprd22.prod.outlook.com
Remote server: mail4.bedbath.com

Message Hops

 

HOP TIME (UTC) FROM TO WITH

 

6/11/2019

8-15-58 PM BN6PR22MB0100.namprd22.prod.outiook.com BN6PR22MB0100.namprd22.prod.outlook.com — mapi

 

6/11/2019 Microsoft SMTP Se
BO100. 22. . . . . . . .
2 8-15-58 PM BN6PR22M namprd22.prod.cutlook.com BN6PR22MB0274.namprd22.prod.outlook.com cipher=TLS_ECDHE

Original Message Headers
DEIM-Signa vel; a=rea

  
 
 

  

GMAT Ure :

       

 

Pac MS-pecnancde-SenderAbCheck;

 

 

From: Gileniemae Oquenda <«mae@elementworksusa. com>
To: "Michelle. Donohue@bedbath.com" ~Michelle.Donohue@bedbath. com:
CC: "Alison PichHugn' =ceam@groupon.com-»

Beard Name Change

   

do Mate Charice
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 79 of 97 PagelD #: 95

EXHIBIT G
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 80 of 97 PagelD #: 96

 

 

 

 

 

 

  

pecans pomacar
ES pees
ome

 

 

 

 

Tech Elements products are warranted from defects in materials, workmanship, and malfunction under
normal use for a period of 12 months from the date of purchase. During the warranty period, Tech
Elements will repair or replace, at no charge, products that prove defective because of improper
material or workmanship under normal use and maintenance. This policy provides for a one time

replacement.

It is required that you include a valid proof of purchase (e.g. store receipt) with the product for proper

warranty consideration.

Please email us at cs@Tech-Elements.com to resolve any issues. We will get back to you by email or

phone.

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 81 of 97 PagelD #: 97

 

Element Works USA, LLC a New Jersey Limited Liability Company

1314 Main Street

Belmar, New Jersey, 07719-0771

CS@ElementWorksUsa.com

Element Works USA products are warranted from defects in materials, workmanship, and malfunction
under normal use for a period of 12 months from the date of purchase. During the warranty period,
Element Works USA will repair or replace, at no charge, products that prove defective because of

improper material or workmanship under normal use and maintenance. This policy provides for a one

time replacement.

It is required that you include a valid proof of purchase (e.g. store receipt) with the product for proper

warranty consideration.

Please email us at cs@elementworksusa.com to resolve any issues. We will get back to you by email or

phone,

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 82 of 97 PagelD #: 98

EXHIBIT H
one201B ase 2:19-cv-05268-ENV-SJB Document Por eater erTeVee Page 83 of 97 PagelD #: 99

pe toe

Ie Goods

avorksusa com

 

=e

 

 

 

 

 

 

 

 

ae _ fee VL
Dashboard Order Details Bill To Ship To
Vendor E WORKS LLC Name Ron Fuchs Name Ron Fuchs
Orders Name Address 280 N BEDFORD RD Address 280 N BEDFORD RD
—— reac Customer# N/A STE 204 STE 204
Order # GG-XHMY-6KLX- Address2 N/A Address2 N/A
Reports 2H41-6LLG City MOUNT KISCO City MOUNT KISCO
Shopping N/A State NY State NY
Cart ID Country US Country US
Exporie/importe GG Order 10/06/2019 Postal 10549-1147 Postal 10549-1147
Date Code Code
Cl Order 11/06/2019 Ship N/A
Account Settings Date Phone
Due On 06/11/2019 19:00
Activity List Export Packing Slip
Line Items
Deal List ClLineltem Line ltem# Voucher Status Cancel Vendor SKU Channel ProductName Groupon Ordered Shipped ACTION
# Code Reason SKU Cost Qty. Qty.
Code
Product Catalog Dual 2 in 1
whe Charging
ig Stand for
Purchase Orders / 4150905798 331045677 N/A Shipped 615867833366 Apple Watch 11.50 1 1 NIA
Consignment and
Orders - Smartphones
Black Single
iv, a
Remittance Center
Shipping Details
4 Ci Line Item # Line Item # Carrier Tracking Number Shipped Qty. Added On Status
Return Orders
415090579 331045677 FedEx 787847986490 1 42/06/2019 Approved

 

https://scm.commerceinterface.com/orders/415090579/

Th

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 84 of 97 PagelD #: 100

EXHIBIT I
 

 

 

 

 

 

 

 

8/18/2019 mi elnte Pi
Case 2: 19-cv- -05268- ENV-SJB Document 1- CEASE Page 85 of 97 PagelD #: 101
mabye io carn i
WOO: aoods _ «Ee
Dashboard Order Details Bill To Ship To
Vendor E WORKS LLC Name ron fuchs Name ron fuchs
Orders Name Address 3169 Bedford Ave Address 6520 New Utrecht Ave
——aaan Customer # N/A Address2 N/A Address2. N/A
Order # GG-3GYS-KFYM- City BROOKLYN City Brooklyn
Reports 2WR7-P6JB State NY State NY
Shopping N/A Country US Country US
Cart ID Postal Code 11210 Postal Code 11219-5725
Exports/imporie GG Order 13/06/2019 Ship Phone N/A
Date
Cl Order 13/06/2019
Account Settings Date
Due On 06/14/2019 19:00
Activity List Export Packing Slip
Line Items
Des! List Ci Line Item Line Item# Voucher Status Cancel Vendor SKU Channel Product Groupon Ordered Shipped ACTION
# Code Reason SKU Name Cost Qty. Qty.
Code
Product Catalog Element
Ce Works
| ak
Vendor
Purchases Ordere / 415331614 331345315 N/A Cancelled Short 045933993913 Action 21.50 4 0 N/A
ortage
Consignment Camera
Orders Bundie
Biack
iv,
Remittance Center
Return Ordere
1/1

https://scm.commerceinterface.com/orders/415331614/

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 86 of 97 PagelD #: 102

EXHIBIT J
July 10, 2019

VIA EMAIL

WP FULFILLMENT INC
Eli Hami

4567 MAYWOOD AVE
VERNON, CA 90058

Re: Cease & Desist
Element Works - Temporary Restraining Order

Dear Sir or Madam:

Your company is shipping products that wrongfully list Element Works as warrantor of
those products in its packaging, that wrongfully use the name Element Works on their packaging
and branding and wrongfully advertise products under the name Element Works in the listings. The
products you are shipping that contain this false information are made by Mobile Tech Works Inc.
doing business as Tech Elements also known as E. Works LLC.

1 am the CEO of Element Works. There is an action pending in the New York State
Supreme Court, Kings County, captioned Solomon Shemia v. E. Works LLC et, al, Index No.
513080/2018. One of the issues raised in this action is that the Defendants, E. Works LLC, ANC
Sales, Inc., and Sam Chera (“Defendants”) are using the business name Element Works, a
corporation which is owned by me, the plaintiff in the aforementioned action, and holding out
Element Works as the warrantor of the products. The sellers have no relation to Element Works.

The court has issued a Temporary Restraining Order, enclosed herein, prohibiting
Defendants from using the name Element Works in their warranties, listings, and product
packaging. However, Defendants’ products that are listed under the name Tech Elements are being
shipped with Element Works packaging and branding. Additionally, Defendants’ products wrongly
listed under the name Element Works continue to be shipped from your warehouse. Even
Defendants’ products that are advertised as Tech Elements and shipped in Tech Elements packaging
continue to list Element Works as the warrantor. Accordingly, shipping these products is a
violation of the Court’s Order.

We demand that you cease and desist from shipping any products by Mobile Tech Works
d/b/a Tech Elements a/k/a E. Works LLC which are listed under the name Element Works, sold
with Element Works packaging and/or branding, or list Element Works as the warrantor in its
packaging. If you do not stop shipping such products, we will bring an action against you to prevent
the shipments. You may contact my attorneys with any questions or for verification:

Nicholas Fortuna, Esq.

Allyn & Fortuna LLP

1010 Avenue of the Americas, 3” FI.
New York, NY 10018
212-213-8844

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 88 of 97 PagelD #: 104

Please be advised accordingly.

 

Encl.
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 89 of 97 PagelD #: 105

EXHIBIT Kk
NEW YORK

1010 Avenue of the Americas
New York, New York 10018
Telephone (212) 213-8844
Facsimile (212) 213-3318

ATTORNEYS AT LAW NEW JERSEY
51 JFK Parkway

Short Hills, New Jersey 07078
Telephone (973) 379-0038
Facsimile (973) 379-0048

  

July 11, 2019
WWW.ALLYNFORTUNA.COM
VIA EMAIL (dmedionia@ wrslawyers.com)
Daniel Medioni, Esq.
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
11400 West Olympic Boulevard, Ninth Floor
Los Angeles, California 90064-1582

Re: Cease & Desist
Element Works - Temporary Restraining Order

Dear Mr, Medioni:

As you know, my office represents Solomon Shemia, CEO of Element Works. Pursuant to
your telephone conversation with Nick Fortuna of my office with respect to the action pending in
the New York State Supreme Court, Kings County, captioned Solomon Shemiia v. E. Works LIC et.
al, Index No. 513080/2018, I am writing to clarify the letter your client, WP Fulfillment, received
from Shemia.

The Temporary Restraining Order remains in effect because the Order was issued pending
the hearing and decision on the motion for the preliminary injunction seeking the same relief as the
TRO. The motion for the preliminary i Junction that was initially scheduled for June 12, 2019 has
been adjourned to September 11, 2019. (See attached electronic notification from the New York
Court showing that motion sequence 5—the preliminary injunction motion—was adjourned to
September 11, 2019). Accordingly, the TRO will remain in place until the preliminary injunction

motion is decided,

It is our position that WP Fulfillment is acting as the agent of the Defendants E. Works LLC,
ANC Sales, Inc., and Sam Chera, by facilitating the sale of products that violate the TRO. Thus,
your client is bound by the TRO to cease all shipments of violating products.

The following products are prohibited from being sold under the TRO:

¢ Products listing Element Works as warrantor of those products in its packaging or in
their online listings

e Products using the name Element Works on their packaging and branding

© Products that are advertised under the name Element Works in their online listings

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 91 of 97 PagelD #: 107

Please contact me if you have any further questions,

Sincerely,

aot
- ; Eg “
Encl. ~~ Diana Uhimov

 

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 92 of 97 PagelD #: 108

EXHIBIT L
LAW OFFICES

MEMBER
Nev Jersey Bar MICHAEL BOTTON, ESQ
ow roe Mailing Address:
ADMITTED 1314 MAIN STREET
US. Federal District Courts P.O. BOX 239
BELMAR, NEW JERSEY 07719

MICHAELBOTTONESQ@ GMAIL.COM
LEORISHTYESQ@GMAIL.COM

TEL: 732-894-3686 FAX: 732-894-3688

 

July 12, 2019

Via Federal Express
Nick Fortuna, Esq.

1010 Avenue of the Americas
3 Floor

New York, NY 10018
212-213-8844

Re: Steve Shemia v. Sam Chera, et al.
Index No.: 513080/2018

Dear Mr. Fortuna:

My client has informed me that a cease and desist letter was sent by your client, Solomon
Shemia, to WP Fulfillment, Inc. regarding the shipping of my clients’ products. My client has
also informed me that a letter was written by Diana Uhimov to Daniel Medioni, counsel for WP
Fulfillment regarding your client’s correspondence. I have also been informed that your client
has contacted Groupon about the TRO.

First, both letters clearly misrepresent the language of the restraints entered by the Court. The
letter from your client and from your office falsely represent that my clients are prohibited from
selling products listing Element Works as warrantor of those products in its packaging or in their
online listings, products using the name “Element Works” on their packaging and branding, and
products that are advertised under the name “Element Works” in their online listings. The TRO
restrains my clients from selling products until the warranty information for the products is
updated both online and on the product packaging and manual to remove references to Element
Works USA LLC and any contact information for Solomon Shemia. The Order does NOT
prohibit my clients from selling products listing Element Works as warrantor of the products in
its packaging or in the online listings, it does NOT prohibit the sale of products using the name
Element Works on the packaging and branding, and it does NOT prohibit the sale of products

 
that are advertised under the name Element Works in their online listings. Please have your client
refrain from making false representations to any third parties regarding the contents of the TRO
entered in this case.

Second, your associate made representations to the Judge on June 7, 2019 during argument for
the TRO that your client would transfer Element Works USA LLC to my client so that he will
not be open to any potential liability. The Judge instructed my office to draft the paperwork by
Tuesday, June 11, 2019 so the transfer could take place which would give your client exactly
what he wants, not to be liable for any potential lawsuits. The transfer papers were drafted and
provided to your office, yet it is now my understanding that your client will not be transferring
the LLC unless he can use the transfer to extort some money out of my client. If your client is
still willing to simply transfer the LLC to my client as he has indicated was his intention for
some time now, please let me know by Tuesday, July 16, 2019.

Third, in open court and during private discussions between you, myself and my associate, you
indicated that as soon as you were made aware of any violations of the Order, you would contact
us first and provide us with proof of said violation so that my client may rectify the violation. It
disappoints me that not only was I not copied on the communications with WP Fulfillment,
Groupon, and any other third parties that may have received cease and desist letters, but also that
the letters indicate that products being sold are violating the Order, yet | was never notified of
these violations prior to these letters being sent. On the return date of the Order to Show Cause,
my client provided you with proof that he has complied with the Court Order by updating all
warranties on his products, removing any of Shemia’s contact information that is within his
control to remove, and notified all customers of the updated warranty information. To this day,
you have not provided me with any proofs that the Order is being violated.

This letter shall serve as a formal request that you instruct your client to cease and desist from
contacting any and all of my clients’ customers, clients, vendors and any third parties with false
allegations that the Temporary Restraining Order is being violated and with false representations
as to the requirements of the Order. Please confirm on or before Tuesday, July 16, 2019 that your
client will cease and desist said communications and that he will no longer interfere with my
client’s business operations.

Very truly yours,

Cflichael Botton [s/

MICHAEL BOTTON, ESQ.

 
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 95 of 97 PagelD #: 111

EXHIBIT M
July 17th, 2019
VIA EMAIL

Zulily, LLC

Bergitta Trelstad

VP, General Counsel

2601 Elliott Avenue

Suite 200

Seattle, Washington 98121

Re: Cease & Desist
Element Works - Temporary Restraining Order

Dear Sir or Madam:

Your site is selling and shipping products that wrongfully list Element Works as warrantor
of those products in its packaging, that wrongfully use the name Element Works on their packaging
and branding and wrongfully advertise products under the name Element Works in the listings. The
products listing the false information are made by Mobile Tech Works Inc. doing business as Tech
Elements also known as E. Works LLC.

I am the CEO of Element Works. There is an action pending in the New York State
Supreme Court, Kings County, captioned Solomon Shemia v. E. Works LLC et. al, Index No.
513080/2018. One of the issues raised in this action is that the Defendants, E. Works LLC, ANC
Sales, Inc., and Sam Chera (“Defendants”) are using the business name Element Works, a
corporation which is owned by me, the plaintiff in the aforementioned action, and holding out
Element Works as the warrantor of the products. The sellers have no relation to Element Works.

The court has issued a Temporary Restraining Order, enclosed herein, prohibiting
Defendants from using the name Element Works in their warranties, listings, and product
packaging. However, Defendants’ products that are listed under the name Tech Elements are being
sold with Element Works packaging and branding. Additionally, Defendants’ products wrongly
listed under the name Element Works continue to be sold on your website. Even Defendants’
products that are advertised as Tech Elements and shipped in Tech Elements packaging continue to
list Element Works as the warrantor. Accordingly, selling and shipping these products is a violation
of the Court’s Order.
Case 2:19-cv-05268-ENV-SJB Document 1-1 Filed 09/16/19 Page 97 of 97 PagelD #: 113

We demand that you cease and desist from selling any products by Mobile Tech Works
d/b/a Tech Elements a/k/a E. Works LLC which are listed under the name Element Works, sold
with Element Works packaging and/or branding, or list Element Works as the warrantor in its
packaging. If you do not stop selling such products, we will bring an action against you to prevent
the sales. You may contact my attorneys with any questions or for verification:

Nicholas Fortuna, Esq.

Allyn & Fortuna LLP

1010 Avenue of the Americas, 3“ FI.
New York, NY 10018
212-213-8844

Please be advised accordingly.

Sincerely,

Solomon Shemia

Encl.

 
